Exhibit 10.1


EXHIBIT A TO THE SUPPORT AGREEMENT BETWEEN ATHENA AND AHS INDIA


AMENDED AND RESTATED SERVICES AGREEMENT
This Amended and Restated Services Agreement (this “Agreement”) is entered into
as of August 8, 2017 (the “Amendment Effective Date”), by and between
athenahealth, Inc., a Delaware corporation with a primary business address of
311 Arsenal Street, Watertown, Massachusetts 02472 USA (hereinafter referred to
as “Athena”), and Access Healthcare Services USA, LLC, a Delaware limited
liability company with a primary business address of 8235 Douglas Avenue, Suite
200, Dallas, Texas 75225 USA (“AHS USA”) (Athena and AHS USA each individually
referred to as a “Party” and collectively referred to as the “Parties”).
WHEREAS, Access Healthcare Services Private Limited, a company registered under
the Indian Companies Act with a primary business address of Kochar Technology
Park, SP-31A Ambattur Industrial Estate, Chennai 600058, Tamil Nadu, India (“AHS
India”), is the 100% owner of AHS USA, and AHS India caused Access Healthcare
Services Manila, Inc., to be formed under the laws of the Philippines (“AHS
Manila”, together with AHS India, the “AHS Operating Companies”, AHS USA and the
AHS Operating Companies, collectively, the “AHS Entities”); provided, however,
in the event any of the Services under any SOW(s) are to be performed by AHS
USA, then AHS USA shall be considered an AHS Operating Company for purposes of
such SOW(s);
WHEREAS, Athena and AHS India are parties to a certain Non-Disclosure Agreement
dated as of September 5, 2012 (the “Existing NDA”);
WHEREAS, Athena, AHS USA and AHS India entered into a certain Pilot Services
Agreement, effective as of November 19, 2012 (the “Pilot Agreement”), under
which AHS India provided business process services to Athena on a trial basis
for the purpose of Athena’s evaluation of the potential for entry into a
longer-term definitive agreement between the parties thereto; and
WHEREAS, Athena and AHS USA entered into that certain Services Agreement (the
“Original Services Agreement”) dated July 31, 2013 (“Effective Date”), which
Original Services Agreement was attached as Exhibit A to the Support Agreement
between Athena and AHS India dated July 31, 2013 (the “AHS India Support
Agreement”), and Athena and AHS India are executing an amendment to such AHS
India Support Agreement contemporaneously with the execution of this Amended and
Restated Services Agreement;
WHEREAS, Athena and AHS Manila entered into that certain Support Agreement dated
January 15, 2014 (the “AHS Manila Support Agreement”), and Athena and AHS Manila
are executing an amendment to such AHS Manila Support Agreement
contemporaneously with the execution of this Amended and Restated Services
Agreement; and
WHEREAS, the Parties hereto now desire to amend the Original Services Agreement
in its entirety as set forth herein and have the AHS Operating Companies provide
the services set forth in the SOWs contained in Appendix A attached to the
Original Services Agreement, together with the services set forth in additional
SOWs executed by the Parties pursuant to the terms of this Agreement after the
Amendment Effective Date (the “Services”) to Athena under the terms of this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereto agree as follows:
1.Relationship of Agreements
As of the Effective Date, the Original Services Agreement superseded the Pilot
Agreement in all respects, and the Pilot Agreement was terminated in all
respects, including any provision that purports to survive such termination. In
the case of any conflict between this Agreement and the Existing NDA, the


**CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



--------------------------------------------------------------------------------





terms of this Agreement shall control, and, regardless of any provision hereof
to the contrary, the conflicting terms from such agreement shall not be
considered incorporated into this Agreement. There are no other prior or
collateral understandings or agreements between the Parties other than those
specifically described herein.
2.    Term and Termination
a.    Term. The term of this Agreement shall commence as of the Amendment
Effective Date and will continue until the seventh (7th) anniversary thereof,
renewing automatically for successive two (2) year periods unless either Party
provides prior written notice of its intent not to renew at least six (6) months
prior to the expiration of the then-current term.
b.    Definition. For purposes of this Agreement, “Change of Control” means any
event or series of events after the Amendment Effective Date by which (i) any
individual or entity (or multiple individuals or entities acting in concert)
becomes the beneficial owner, directly or indirectly, of fifty percent (50%) or
more of the equity securities entitled to vote for members of the governing body
of AHS India on a fully-diluted basis (taking into account all such securities
that such persons or entities have the right to acquire pursuant to any option
right); or (ii) any individual or entity (or multiple individuals or entities
acting in concert) acquires the power to exercise, directly or indirectly, a
controlling influence over the management or policies of AHS India, or control
over the equity securities entitled to vote for members of the governing body of
any of AHS India on a fully-diluted basis (taking into account all such
securities that such persons or entities have the right to acquire pursuant to
any option right) representing fifty percent (50%) or more of the combined
voting power of such securities.
c.    Termination for Cause by Athena.
a.Breach of Agreement. Athena may terminate this Agreement and/or any SOW upon
written notice to AHS USA if:
(A)    AHS USA materially breaches Section 8 (Compliance with Laws), Section 10
(Non-Solicitation, Non-Compete), Section 11(b) (HIPAA), Section 13 (Intellectual
Property), or Section 14 (athenaNet Access and Use) of this Agreement and does
not cure such breach or default within thirty (30) days after receiving written
notice from Athena to AHS USA specifying the breach or default (provided that if
the nature of any breach is such that a complete cure would be impossible within
such thirty (30) day period in the AHS Entities’ reasonable judgment, and if the
AHS Entities have made commercially reasonable and good faith efforts to cure
such breach, then the cure period shall be extended for an additional thirty
days (resulting in a total of sixty (60) days from the date of notice for the
cure));
(B)    AHS USA materially breaches any of the other provisions of this Agreement
not addressed in clause (A) above or clause (C) or (D) below and does not cure
such breach or default within sixty (60) days after receiving written notice
from Athena to AHS USA specifying the breach or default;
(C)    AHS USA materially breaches the obligations or conditions in Section 12
(Confidentiality), such termination will be immediate upon AHS USA’s receipt of
written notice from Athena specifying the breach; or
(D)    any of the AHS Entities commits any material act of dishonesty, gross
negligence or willful misconduct in material performance of this Agreement.
Upon termination of this Agreement pursuant to this Section 2(c)(i), Athena
shall have the right to exercise the Buyout Option (as defined in Appendix E).


2



--------------------------------------------------------------------------------





b.Breach of SOW. With respect to each SOW, except as expressly provided in such
SOW, Athena may terminate such SOW upon written notice to AHS USA if AHS USA
materially breaches any provision of such SOW and does not cure such breach or
default within sixty (60) days after receiving written notice from Athena to AHS
USA specifying the breach or default.
d.    Termination by Athena for Insolvency of AHS Entities. Subject to
applicable laws, Athena may terminate this Agreement and/or any SOW upon written
notice to AHS USA if any of the AHS Entities makes any assignment for the
benefit of creditors, is insolvent, or is unable to pay its debts as they mature
in the ordinary course of business; or any of the AHS Entities has instituted by
or against it any proceedings in bankruptcy or under any insolvency laws or for
reorganization, receivership, or dissolution (and if involuntary, the proceeding
is not dismissed within sixty (60) days). Upon termination of this Agreement
pursuant to this Section 2(d), Athena shall have the right to exercise the
Buyout Option (as defined in Appendix E).
e.    Termination by Athena for Change in Control. Athena may terminate this
Agreement and/or any SOW upon written notice to AHS USA if a Change of Control
occurs and the amounts paid by Athena for the provision of the Services during
the twelve (12) months preceding such Change in Control constituted more than
forty-five percent (45%) of the total revenue of the AHS Entities during that
period. Upon termination of this Agreement pursuant to this Section 2(e), Athena
shall have the right to exercise the Buyout Option (as defined in Appendix E).
f.    Termination for Cause by AHS USA.
a.Breach of Agreement. AHS USA may terminate this Agreement and/or any SOW upon
written notice to Athena, if:
(A)    Athena materially breaches Section 13 (Intellectual Property) of this
Agreement and does not cure such breach or default within fifteen (15) days
after receiving written notice from AHS USA specifying the breach or default;
(B)    Athena materially breaches any of the other provisions of this Agreement
not addressed in clause (A) above or clause (C) or (D) below (excluding Athena’s
payment obligations which are governed by Section 2(f)(ii)(A) below) and does
not cure such breach or default within sixty (60) days after receiving written
notice from AHS USA specifying the breach or default;
(C)    Athena materially breaches the obligations or conditions in Section 12
(Confidentiality), such termination will be immediate upon Athena’s receipt of
written notice from AHS USA specifying the breach; or
(D)    Athena commits any material act of dishonesty, gross negligence or
willful misconduct in material performance of this Agreement.


b.Breach of SOW. With respect to each SOW, except as expressly provided in such
SOW, AHS USA may terminate such SOW upon written notice to Athena if:


a.Athena breaches its payment obligations under such SOW and does not cure such
breach within ten (10) days after receiving written notice from AHS USA
specifying the breach; or


b.Athena materially breaches any other provision of such SOW and does not cure
such breach or default within sixty (60) days after receiving written notice
from AHS USA specifying the breach or default.


3



--------------------------------------------------------------------------------





g.    Termination by AHS USA for Insolvency of Athena. AHS USA may terminate
this Agreement and/or any SOW upon written notice to Athena, if Athena makes any
assignment for the benefit of creditors, is insolvent, or is unable to pay its
debts as they mature in the ordinary course of business, or has instituted by or
against it any proceedings in bankruptcy or under any insolvency laws or for
reorganization, receivership, or dissolution (and if involuntary, the proceeding
is not dismissed within sixty (60) days).
h.    Services. Upon the termination of this Agreement, the AHS Operating
Companies will immediately cease providing the Services under all SOWs and, upon
termination of an individual SOW, the AHS Operating Companies will immediately
cease providing the Services under the applicable SOW, except as provided in
Section 2(i) below to the extent Termination Assistance Services consist of a
continuation of some or all of the Services during all or part of the
Termination Assistance Period.
i.    Termination Assistance Services. Unless AHS USA has terminated this
Agreement or one or more SOW(s) under Section 2(f) or Section 2(g) above, the
AHS Operating Companies will provide assistance to Athena in connection with the
transition of the Services that are the subject of such termination or
expiration (the “Ceased Services”) to Athena or a third party in accordance with
Appendix D, Termination Assistance Services (“Termination Assistance Services”);
provided, however, that without AHS USA’s prior written consent such Termination
Assistance Services will in no event be required beyond six (6) months following
the termination date or expiration date (the “Termination Assistance Period”).
Athena will pay AHS USA its fees for such Termination Assistance Services, which
fees will be consistent with those fees usually and customarily charged by the
AHS Entities to their customers for similar services, and for those services for
which there are no established rates, the rate would be a commercially
reasonable rate, together with any out-of-pocket costs and expenses reasonably
incurred by the AHS Entities in connection with such services; provided,
however, if any of the Termination Assistance Services consist of a continuation
of any of the Ceased Services being provided under SOW(s) just prior to such
termination, the Fees set forth in each such SOW will apply to such Termination
Assistance Services. If Athena requires that the Ceased Services be transitioned
to a third party, as a pre-condition to such assistance, Athena will ensure that
such third party signs a confidentiality agreement with the AHS Entities that
requires such third party to protect the AHS Entities’ confidential information
with confidentiality terms no less stringent than those set forth herein. In no
event will the Termination Assistance provided by the AHS Operating Companies to
transition the Ceased Services to a third party include any license to the AHS
Entities’ Property (as defined in Section 13(a)).
j.    Survival. The provisions of this Section 2, Sections 4 through 7, Section
9, Sections 10(a) and 10(b), Section 12, Section 13, Sections 16 through 17, and
Appendix C shall survive the termination of this Agreement, pursuant to the
terms of such Sections.
3.    The Services
a.    Generally. The AHS Operating Companies shall (i) perform the Services in a
professional and workmanlike manner, and (ii) with respect to each SOW, perform
the Services described in such SOW in the locations and at the Service Levels
and Quality Standards specified in such SOW. Except as expressly agreed upon by
the Parties in a particular SOW with respect to such SOW, the AHS Entities shall
not, absent the prior written consent of Athena, subcontract any portion of the
Services, provided that Athena shall not unreasonably withhold consent for
certain IT and technology development services provided by affiliates of the AHS
Entities or entities that are affiliates of any family member of Anurag Jain, if
the entities providing such services comply with such requirements as may be
reasonably requested by Athena. AHS Entities shall be solely responsible for the
acts and omissions of any permitted subcontractor during the performance of its
obligations hereunder, and shall not be relieved from any such obligations due
to its use of a subcontractor. Athena shall, at its cost and in a timely manner,
provide the information or materials and perform the actions required of it
under each SOW. The failure of any of the AHS Entities to perform its
obligations under this Agreement shall be excused if and to the extent that its
non-performance is caused by Athena’s failure to perform its obligations under
this Agreement or by circumstances beyond the reasonable control of the AHS
Entities. Any change to the scope of the


4



--------------------------------------------------------------------------------





Services in a particular SOW may only be effectuated as an amendment to such
SOW, executed in writing by the Parties as described in Section 3(b) below.
b.    Statements of Work; Change Requests. Prior to the implementation of any
new service or process to be included in the Services, the Parties hereto shall
develop a mutually acceptable additional SOW in a form similar to that for each
of the SOWs set forth in Appendix A to the Original Services Agreement, which
such additional SOW shall be deemed to be included in and considered part of
this Agreement once executed by the Parties, and such additional SOW shall
include the following:
i.    Scope of Services description;
ii.    Basic employee skill profile;
iii.    Projected volumes (if applicable);
iv.    Delivery location;
v.    Unit of Work;
vi.    Price per Unit of Work;
vii.    Productivity parameters (if applicable), including ramp-time for new
hires;
viii.    Quality Standards (if applicable); and
ix.    Service Levels (e.g., Turn-around-time requirements) (if applicable).
The Parties may agree in writing to any changes to the Services in a SOW,
including, without limitation, any revisions to an SOW, or to correct or update
an assumption contained in an SOW that is inaccurate or has become inaccurate (a
“Change Request”). Each Party may accept or reject in its sole discretion any
proposed Change Request submitted by the other Party. Within ten (10) business
days of receipt of each such proposed Change Request from the other Party, the
receiving Party will give written notice to the other Party about what impact,
if any, the proposed Change Request would have on each Party’s obligations under
an SOW, including any changes in cost, if any, to Athena; the schedule
associated with implementing the proposed Change Request; and any other
consequential changes. If a Party elects to implement the proposed Change
Request in accordance with the details in the notice from the other Party, the
Parties hereto shall use commercially reasonable efforts to enter into a
mutually acceptable written amendment to the applicable SOW(s), within fifteen
(15) business days of such election to effect the proposed Change Request; no
Change Request will alter the terms and conditions of this Agreement, except as
expressly provided in amendment(s) to particular SOW(s) executed by an
authorized representative of each Party. No Change Request will have any
contractually binding effect until such Change Request has been memorialized in
a written amendment to the applicable SOW(s) executed by an authorized
representative of each Party.
c.    Contribution of Resources
i.    Athena shall dedicate such personnel resources to the relationship as may
be reasonably necessary for the performance of its and AHS USA’s obligations
under this Agreement.
ii.    Throughout the term of this Agreement, Athena shall have the right, at
its expense, to have one or more of its employees on site at each facility at
which the Services are provided, provided that such employees must comply with
any of the AHS Entities’ security or other requirements while they are at the
facility and Athena will be responsible for obtaining any legal or regulatory
approvals for having such employee on site. Each of the AHS Entities shall
provide work space, materials, information, and other resources reasonably
necessary for such employees to perform their duties and


5



--------------------------------------------------------------------------------





shall reasonably cooperate with the visa process and any other aspects of
secondment for such employees.
d.    Transition Period
i.    “Transition Period” means the period starting on the Effective Date and
ending October 31, 2014.
ii.    After the Transition Period, the amount of service provided to Athena
(measured by the revenue recorded) during any calendar year may not decrease by
more than thirty-three percent (33%) from the previous calendar year’s volume,
excluding the volume under any SOW that is terminated at any point following the
beginning of that previous calendar year for the failure to meet the Quality
Standards and/or Service Levels as described in such SOW.
e.    Dedicated Services
i.    Once and for so long as [___]** or more FTEs are working on Athena’s
account in India, except as agreed upon by the Parties with respect to specific
locations of each AHS Operating Company, each of the AHS Operating Companies
will segregate Athena workflows and employees working on Athena’s account from
their operations servicing other clients in a separate secured area to which
only employees providing the Services to Athena have access; provided, however,
(A) AHS Management and Administrative Personnel (defined below in clause (ii)),
and (B) operations managers at any of the AHS Entities who work on the Athena
account, but do not actually perform Services (“AHS Operations Managers”), will
not be required to work exclusively in such separate secured area(s). Other than
AHS Management and Administrative Personnel (defined below in clause (ii)) and
AHS Operations Managers who are not dedicated to the Athena account, the AHS
Entities shall employ measures to ensure that (1) employees never have access to
computer screens or content with respect to both the Services and services
provided to other clients of any of the AHS Entities; and (2) that employees of
the AHS Entities who are not working on Athena’s account are prevented from
accessing or using any of Athena’s Confidential Information.
ii.    Personnel of the AHS Operating Companies dedicated to working on Athena’s
account shall not provide services to any other client of the AHS Entities
during the period that such personnel are dedicated to working on Athena’s
account. For the avoidance of doubt, members of management of, and
administrators at, any of the AHS Entities who provide managerial or
administrative services, directly or indirectly, to clients of the AHS Entities
generally (“AHS Management and Administrative Personnel”), including Athena,
shall not be considered “dedicated to working on Athena’s account” and will not
be prevented from accessing or using Athena’s Confidential Information to the
extent required for such employees to provide the Services.
iii.    Subject to compliance with applicable law, Athena may place its hardware
at the AHS Entities’ facilities to help support production speed; the AHS
Entities shall be responsible for the safety and security of such hardware.
Athena shall be responsible for the costs directly associated with placing its
hardware at the AHS Entities’ facilities, including maintenance, transportation,
customs, and any other government levies and for obtaining any licenses or
approvals from the applicable government or regulatory authority.
iv.    Starting in 2015 and continuing throughout the term of this Agreement,
the Parties hereto will explore Athena’s leasing of space in the facility or
office park in which AHS India provides services to Athena and the possibility
of collaborative work on Athena’s business.
f.    Reserved.
g.    Business Process Transformation. Throughout the term of this Agreement,
each Party hereto shall make good faith efforts to commit reasonable time and
resources toward improving the


6



--------------------------------------------------------------------------------





efficiency and quality of the Parties’ coordinated workflows involved in the
provision of the Services, allocating to this effort at least one full-time
employee with sufficient skills and experience to accomplish the mutually agreed
process improvement goals. If they have not done so already, the Parties hereto
shall, within sixty (60) days following the Amendment Effective Date, establish
a common methodology that they will use to achieve mutually agreed workflow
efficiency and quality improvements. Any savings realized from such initiatives
would be shared on a mutually agreeable basis by the Parties. Athena will use
good faith efforts to develop with the AHS Entities hospital revenue cycle and
payor-related business.
h.    Relationship Management
i.    Relationship Managers. Each Party hereto shall appoint an individual
relationship manager to serve as the primary point of contact for all issues
concerning the relationship between the Parties (“Relationship Manager”). Each
Relationship Manager will be reasonably available to discuss matters of mutual
concern with the other Party at the request of such other Party. All
Relationship Managers will have direct access to the top executives at their
respective organizations to resolve issues promptly. Each Party hereto may
change its appointed Relationship Manager at any time by giving written notice
to the other Party. The Relationship Managers shall meet, or conduct a telephone
conference, at least weekly, to clarify and mutually resolve matters arising
under this Agreement.


ii.    Information Flow. To inform Athena regarding the business process
improvements contemplated in Section 3(g) above, AHS USA shall provide the
following information to Athena: (A) a quarterly report of the financial
performance of the AHS Operating Companies’ operations dedicated to Athena,
which shall include the units of the Services provided, calculation of the
degree to which the AHS Operating Companies met Service Levels and Quality
Standards set forth in the SOWs, and a list of salary ranges for each job title
of employees of the AHS Entities who provide the Services, together with such
additional information as the Parties hereto may agree is relevant; (B) as soon
as practical after the Amendment Effective Date and each anniversary thereof, a
list of all employees of the AHS Entities working on Athena’s account, together
with their job titles; (C) monthly and quarterly business reviews that cover the
production of each team under each SOW; hiring, training, and attrition metrics
for each of the AHS Operating Companies; and such other capacity and utilization
metrics as may be reasonably requested by Athena; and (D) where applicable under
a SOW, monthly forecasts of productivity for each type of Service identified in
such SOW, along with a calculation of the accuracy of the most recent forecast,
all as described in such SOW.


i.    Exclusive Services. During the term of the Agreement, the AHS Operating
Companies will be the exclusive business process outsourcing (“BPO”) partner for
Athena outside of the United States for the categories of Services which were
being provided to Athena by the AHS Operating Companies as of [___]**
(“Exclusive Services”). For each SOW under which the AHS Operating Companies
provide Services that are Exclusive Services, the Parties will designate such
Services as Exclusive Services in such SOW; provided, however, if the effective
date of such SOW is before or on [___]**, then all of the Services under such
SOW will be deemed designated as Exclusive Services, except for any Services in
such SOW for which the services commencement date is later than [___]**. The
designation, or deemed designation, of Services as Exclusive Services under each
such SOW are subject to the agreed upon provisions described in each respective
SOW, regarding (i) the termination of such Exclusive Services (ii) the
suspension of such Exclusive Services; or (iii) the removal of the designation
of such Services as Exclusive Services, in each case, based on the applicable
AHS Operating Companies failure to meet the Quality Standards and/or Service
Levels in the timeframes set forth in such SOW with respect to such Exclusive
Services.
j.    The Parties shall work in good faith to disperse performance of the
Services across offices of the AHS Operating Companies.
4.    Buyout Option
a.    The Parties agree to be bound by the provisions set forth in Appendix E,
Buyout Option.


7



--------------------------------------------------------------------------------





5.    Representations, Warranties, and Covenants of AHS USA. AHS USA represents
and warrants to Athena that:
a.    None of the AHS Entities or any of their respective employees or agents:
(i) has been convicted of a federal health care crime; (ii) has been excluded
from participation in any federal health care programs; or (iii) is currently
under investigation or involved in any legal proceeding which may lead to such a
conviction or exclusion, and they will notify Athena immediately if any of the
foregoing occur.
b.    During the term of this Agreement, the AHS Entities will implement and
maintain a compliance program intended to conform in material respects with the
guidelines set forth in the U.S. Sentencing Guidelines and the Office of
Inspector General’s Compliance Program Guide for Third Party Medical Billing
Companies. Upon request, the AHS Entities will provide a copy of the compliance
plan for such program to Athena, on condition that such plan is treated as
Confidential Information.
c.    On a continuing basis throughout the term of this Agreement, the AHS
Entities shall not knowingly or as a result of gross negligence permit any
media, data, or software provided by any of them to Athena to contain any code,
virus, or other mechanism to disable, adversely affect, harm, or grant
unauthorized access or use to Athena systems, equipment, or data. AHS USA shall
promptly notify Athena of the discovery of any such code, virus, or mechanism.
d.    On a continuing basis throughout the term of this Agreement, that no
software provided by the AHS Entities to Athena or used by any of the AHS
Entities with respect to performance of the Services (other than software
provided by Athena to any of the AHS Entities) violates any applicable law or
regulation of the United States or any of its states or any of the laws of
India, the Philippines, or any other country in which the Services are provided,
or any of their states or political subdivisions, regarding export or import of
software, technology, or encrypted data, and that all necessary governmental
permits, licenses, and approvals have been obtained and will be maintained to
permit performance of the Services as contemplated in this Agreement.
e.    On a continuing basis throughout the term of this Agreement, that the
encryption software used by the AHS Entities in connection with the Services
complies substantially with the encryption requirements set forth in HCFA
Internet Security Policy issued November 24, 1998, as it may be amended or
updated from time to time, and provides encryption protection equal to or
exceeding 128-bit encryption.
f.    It has all requisite corporate power and authority to execute, deliver,
and perform its obligations under this Agreement; the execution, delivery, and
performance of this Agreement has been duly authorized by it; and all approvals,
authorizations, and consents of any governmental or regulatory authority
required in order for it to enter into and perform its obligations under this
Agreement have been obtained or granted.
g.    The AHS Entities have not materially breached the Existing NDA.
6.    Representations, Warranties, and Covenants of Athena. Athena represents
and warrants to AHS USA that:
a.    Neither Athena, nor any of their respective employees or agents: (i) has
been convicted of a federal health care crime; (ii) has been excluded from
participation in any federal health care programs; or (iii) is currently under
investigation or involved in any legal proceeding which may lead to such a
conviction or exclusion, and it will notify AHS USA immediately if any of the
foregoing occur.
b.    During the term of this Agreement, it will implement and maintain a
compliance program intended to conform in material respects with the guidelines
set forth in the U.S. Sentencing Guidelines and the Office of Inspector
General’s Compliance Program Guide for Third Party Medical Billing


8



--------------------------------------------------------------------------------





Companies. Upon request, it will provide a copy of the compliance plan for such
program to AHS USA, on condition that such plan is treated as Confidential
Information.
c.    On a continuing basis throughout the term of this Agreement, it shall not
knowingly or as a result of gross negligence permit any media, data, or software
it provides to any of the AHS Entities to contain any code, virus, or other
mechanism to disable, adversely affect, harm, or grant unauthorized access or
use to any of the AHS Entities’ systems, equipment, or data. It shall promptly
notify AHS USA of its discovery of any such code, virus, or mechanism.
d.    On a continuing basis throughout the term of this Agreement, that no
software provided by it to any of the AHS Entities violates any applicable law
or regulation of the United States or any of its states regarding export or
import of software, technology, or encrypted data, and that all necessary
governmental permits, licenses, and approvals have been obtained and will be
maintained to permit performance of the Services as contemplated in this
Agreement.
e.    On a continuing basis throughout the term of this Agreement, that the
encryption software used by Athena in connection with the Services complies
substantially with the encryption requirements set forth in HCFA Internet
Security Policy issued November 24, 1998, as it may be amended or updated from
time to time, and provides encryption protection equal to or exceeding 128 bit
encryption.
f.    It has all requisite corporate power and authority to execute, deliver,
and perform its obligations under this Agreement; the execution, delivery, and
performance of this Agreement has been duly authorized by it; and all approvals,
authorizations, and consents of any governmental or regulatory authority
required in order for it to enter into and perform its obligations under this
Agreement have been obtained or granted.
g.    Athena has not materially breached the Existing NDA.
7.    Disclaimer
OTHER THAN THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES TO ANY PERSON OR ENTITY WITH RESPECT TO
THE SERVICES, THE AHS ENTITIES’ PROPERTY, THE ATHENA PROPERTY, THE WORK PRODUCT,
ATHENA SYSTEMS, OR THE LICENSED IP. EACH PARTY SPECIFICALLY DISCLAIMS ALL
IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT. NO
PARTY’S AGENT OR EMPLOYEE IS AUTHORIZED TO MAKE ANY EXPANSION, MODIFICATION, OR
ADDITION TO THIS LIMITATION AND EXCLUSION OF WARRANTIES IN THIS AGREEMENT.
8.    Compliance with Laws & Background Checks
a.    Each Party hereto shall comply with all applicable laws, rules, and
regulations in its performance of this Agreement. Each Party will, at its own
expense, cooperate with, and provide any necessary information to, the other
Party to the extent reasonably required for such compliance.
b.    The Parties will promptly negotiate in good faith to amend this Agreement
as necessary so as to incorporate any legally required contractual provisions
and to allocate fairly between them the costs and burdens, if any, associated
with performance of any such specific, legally required contractual provisions
beyond those set forth herein or otherwise existing as of the Effective Date.
c.    Compliance with New York Law
i.    To the extent that in connection with this Agreement each Party hereto
receives or has access to health information sourced from or provided by the
State of New York or any agency


9



--------------------------------------------------------------------------------





thereof, it agrees to comply with the following New York State AIDS/HIV Related
Confidentiality Restrictions Notice:
“This information has been disclosed to you from confidential records, which are
protected by state law. State law prohibits you from making any further
disclosure of this information without the specific written consent of the
person to whom it pertains, or as otherwise permitted by law. Any unauthorized
further disclosure in violation of state law may result in a fine or jail
sentence or both. A general authorization for the release of medical or other
information is not sufficient authorization for further disclosure.”
ii.    Neither Party hereto shall disclose Medicaid Confidential Data (as
defined under statues or regulations of the State or New York) without prior
written approval of the New York State Department of Health Office of Medicaid
Management.
iii.    To the extent that, in connection with the performance of this
Agreement, a Party hereto receives or has access to eligibility data from
Medicare or any Medicaid Program, that Party will restrict its access to such
Medicaid and Medicare eligibility data to the sole purpose of verification of
patient eligibility for Medicaid and Medicare benefits respectively where the
patient has requested such payment for medical services.
d.    Compliance with International Worker Protection Laws. Each of the AHS
Operating Companies will comply with employee and workplace laws, regulations,
and requirements in the countries in which it provides the Services and will
provide to Athena, upon Athena’s reasonable request from time to time,
appropriate written assurances regarding the specific compliance steps and
measures that such AHS Operating Company has taken.
e.    Compliance with Anti-Bribery and Anti-Corruption Laws. Each Party hereto
shall comply with the U.S. Foreign Corrupt Practices Act (“FCPA”) and applicable
anti-corruption and anti-money laundering laws, as well as laws governing
bribery, lobbying, gifts, payments to public officials, and political campaign
contribution laws.
f.    Background Checks. Prior to any AHS Operating Companies’ personnel
performing any Services hereunder, AHS Entities shall at its sole cost and
expense, conduct the following background checks on such AHS Operating Companies
personnel:
i.    Background Checks for Personnel in the U.S. AHS USA will perform, or have
performed, the following background checks for any personnel of AHS USA who will
perform any Services:


A.    SSN Verification;
B.    I-9 Employment eligibility verification;
C.    Sex Offender Search;
D.    Global Watchlist Search;
E.    National Criminal Search;
F.    County Criminal Search (Local county only);
G.    10 panel drug screen test; and
H.    Database checks against the Office of Inspector General (“OIG”) exclusions
database.


ii.    Background Checks for Personnel in India. AHS USA will perform, or have
performed, the following background checks for personnel of AHS India who will
perform Services:


A.    education documents verification;


10



--------------------------------------------------------------------------------





B.    Address and ID proof;
C.    Pan Card and Adhaar card number (Government recognized proof);
D.    Previous employment proof (Pay slip, relieving letters, etc.,); and
E.    Database checks against the OIG exclusions database.
iii.    Background Checks for Personnel in the Philippines. AHS USA will
perform, or have performed, the following background checks for personnel of AHS
Manila who will perform Services:


A.    National Bureau of Investigation (NBI) Clearance (a police verification
certificate that is obtained by personnel); and
B.    Database checks against the OIG exclusions database.


9.    Pricing and Payment
Athena shall pay to AHS USA the fees for the Services at the rates set forth in
each SOW (“Fees”). AHS USA shall invoice Athena for the Services provided each
month by the 10th of the following month. Athena shall remit payment to AHS USA
for all invoiced amounts not subject to reasonable dispute by wire transfer to a
bank account designated by AHS USA within thirty (30) days after Athena’s
receipt of such invoice. If Athena does not cure any failure to pay invoiced
amounts on a timely basis within ten (10) days after notice from AHS USA of such
failure, any unpaid balance will bear interest at 1.5% per month or, if less,
the maximum rate allowed by law. In case Athena disputes in good faith all or
any part of the invoice amount, then the same shall be communicated by Athena to
AHS USA within seven (7) days from the date of receipt of invoice from AHS USA.
The Parties shall mutually discuss and cooperate with each other to resolve the
dispute relating to the invoice and, in case the Parties are not able to come to
a resolution, then the same shall be referred to a dispute resolution mechanism
in Section 17; provided, however, that Athena hereby agrees to pay the entire
undisputed invoice amount within the said payment period. All Fees paid
hereunder are non-refundable. Athena shall make all payments due hereunder
without any right of set-off or chargeback. Within fifteen (15) days after any
expiration or termination of this Agreement or any SOW, Athena will pay to AHS
USA any unpaid and undisputed Fees due for the Services performed and other
applicable charges, taxes, costs, and expenses to the effective date of
termination or expiration, and AHS USA will credit (or pay in the event of a
credit that cannot be applied) any unapplied credits properly due with respect
to the Services performed to the date of termination or expiration, all as per
the terms of the applicable SOW. Athena shall pay all taxes, including sales and
use tax, but excluding any tax based upon the net income of the AHS Entities if
imposed by any government as a result of payments made to AHS USA under this
Agreement.
10.    Non-Solicitation; Non-Compete
a.    From the Amendment Effective Date until the first anniversary of the
termination or expiration of this Agreement, neither Party nor its Affiliates
successors or assigns, shall, either directly or indirectly, solicit, recruit,
retain, or hire (whether as an employee, consultant, or otherwise) any
individual employed by the other Party or its Affiliates without such Party’s
prior written consent. During the one-year period after the termination or
expiration of this Agreement, nothing in this section shall prohibit a Party or
its Affiliates successors or assigns from (i) engaging in general solicitation
efforts not targeted at the other Party or its Affiliates, such as, by way of
example only, newspaper advertisements, Internet postings, or job fair events,
or (ii) hiring any employee of the other Party or its Affiliates who responds to
any such general solicitation efforts. For the avoidance of doubt, this Section
10(a) shall not apply to either Party at the later of (i) such date that Athena
ultimately consummates the acquisition of the Purchased Assets as provided in
Appendix E or (ii) such date that AHS Entities are no longer providing
Termination Assistance Services under the Agreement or Transition Services under
the TSA as contemplated by Appendix E .
i.    Without limiting Section 3(i) with respect to Exclusive Services, in the
event that Athena or its Affiliates contracts with a third party vendor to
perform Services that the AHS Operating


11



--------------------------------------------------------------------------------





Companies performed or are performing (“Alternative Vendor”), Athena shall
include a provision in its agreement with such Alternative Vendor prohibiting
the Alternative Vendor from, directly or indirectly, soliciting, recruiting,
retaining, or hiring (whether as an employee, consultant, or otherwise) any
individual employed by AHS Operating Companies or their Affiliates without the
AHS Operating Companies’ prior written consent except in the following
circumstances: (A) Athena has terminated the Agreement or an SOW as set forth in
Section 2(c) or Section 2(d); provided, however, if Athena has terminated one or
more SOWs and not the entire Agreement, such exception is limited to such
individuals who performed Services under such terminated SOW(s); (B) with
respect to Exclusive Services under each applicable SOW, in the event that (1)
such Exclusive Services are terminated, or (2) the designation of such Services
as Exclusive Services is removed, in each case, based on the applicable AHS
Operating Companies failure to meet the Quality Standards and/or Service Levels
as set forth in such SOW with respect to such Exclusive Services; provided,
however, such exception is limited to such individuals who performed such
Exclusive Services under such SOW; or (C) in the event Athena completes the
acquisition of the Acquired Assets as defined and set forth in the Buyout
Option, Appendix E.


A.    Nothing in Athena’s agreement with an Alternative Vendor shall prohibit
such Alternative Vendor from (A) engaging in general solicitation efforts not
targeted at the AHS Operating Companies or its Affiliates, such as, by way of
example only, newspaper advertisements, Internet postings, or job fair events,
or (B) hiring any employee of the AHS Operating Companies or their Affiliates
who responds to any such general solicitation efforts.
b.    From the Effective Date until the first anniversary of the termination or
expiration of this Agreement, none of the AHS Entities shall, either directly or
indirectly, solicit or encourage any client of Athena, or any potential client
of Athena which any of the AHS Entities had contact on behalf of Athena, to
purchase or use items or services competitive with those of Athena.
c.    During the term of this Agreement, none of the individual founders of the
AHS Entities will form another entity that is not performing Services for Athena
and offers a Competitive Offering to other clients or offers products or
services to any third party that offers a Competitive Offering. The foregoing
will not preclude the founders from any investments in any entities where the
founders do not have any involvement in the day-to-day operations of such
entity. “Competitive Offering” means offering products and services that are
similar in function to any offering of Athena to physician, payer or hospital
practices (e.g., any medical billing, practice management, electronic health
record, patient communication, medical referral, patient pre-registration,
insurance pre-authorization, health care business informatics, population health
management, or mobile medical informatics product or service). For the avoidance
of doubt, the AHS Entities shall not be considered founders for the purposes of
this Section 10 (c).
11.    HIPAA
a.    Generally. During the term of this Agreement, Athena will provide the AHS
Operating Companies with access to “Protected Health Information,” as that term
is defined under the Health Insurance Portability and Accountability Act of 1996
and the regulations promulgated thereunder, as amended from time to time
(collectively, “HIPAA”). Each of the AHS Operating Companies is therefore acting
as a “Business Associate” (as defined under HIPAA) of Athena in the course of
performing the Services. Athena and the AHS Operating Companies therefore agree
to be bound by the Business Associate Terms and Conditions attached hereto as
Appendix C. If AHS USA is not considered an AHS Operating Company, the other AHS
Operating Companies shall not provide AHS USA with access to any PHI at any time
on or after the Effective Date; provided, however, if AHS USA should gain access
to any PHI, AHS USA shall immediately and automatically become bound by the
terms set forth in Appendix C.


12



--------------------------------------------------------------------------------





b.    Security Measures. Capitalized terms used in this Section, but not
otherwise defined, shall have the same meaning as those terms in 45 CFR §§160
through 164 of HIPAA. In addition to and without diminishing its other
obligations under this Agreement with respect to privacy, security, and
confidentiality, the AHS Operating Companies will:
i.    implement appropriate authentication and access controls to safeguard PHI
consistent with the requirements of HIPAA;
ii.    use appropriate encryption when it transmits PHI electronically;
iii.    not store PHI beyond periods necessary to perform work under this
Agreement and to conduct reasonable troubleshooting and quality control checking
in connection with performance of such work;
iv.    maintain a formal program to comply with privacy and security
requirements, including written policies;
v.    maintain a full-time privacy officer;
vi.    not perform or allow performance of any work under this Agreement other
than on the AHS Operating Companies’ premises and ensure that such facilities
are guarded at all times and access to them is controlled by key cards and
posted guards or similar protection;
vii.    restrict entry into work processing areas by proximity cards or similar
protection; and
viii.    restrict employee access to the Internet, e-mail, and removable media
(including, without limitation, smart cards, USB devices, floppy disks, CDs,
DVDs, removable hard drives, and tapes) to deter removal of PHI from the AHS
Operating Companies’ premises.
12.    Confidentiality
a.    Definition. Subject to Section 12(b) below, “Confidential Information”
means any and all information pertaining to the business, products, services, or
technology of a Party hereto or its Affiliates, or any third party on whose
behalf that Party or its Affiliates holds such information in confidence, that
is disclosed by that Party (the “Disclosing Party”) or its Affiliates or their
respective agents or employees to the other Party (the “Recipient”) or its
Affiliates or their respective agents or employees, and (i) is identified as
Confidential Information under any provision of this Agreement; (ii) is clearly
labeled or otherwise identified in writing as confidential; (iii) is identified
orally as confidential at the time of disclosure with written confirmation
within fifteen (15) days thereafter; or (iv) would be apparent to a reasonable
person, familiar with the Disclosing Party’s business and the industry in which
it operates, to be of a confidential or proprietary nature the maintenance of
which is important to the Disclosing Party. Confidential Information shall
include, but not be limited to, information considered “Confidential
Information” under either the Existing NDA or the Pilot Agreement, financial
information, business plans, marketing strategies, research and development
activities, trade secrets, computer programs and codes, software design, network
topology and security measures, claims processing rules and procedures, data
relating to customers and customer transactions, pricing information, the terms
of this Agreement (except to the extent that such terms must be disclosed by
Athena or the AHS Entities in a filing with the Securities and Exchange
Commission of the United States or similar entity in another jurisdiction), and
information relating to the discussion or negotiation of any agreement or other
relationship between the Parties hereto or their respective Affiliates.
b.    Exceptions. Unless contrary to applicable law, regardless of any other
provision of this Agreement to the contrary, Confidential Information shall not
include any information that (i) is or becomes publicly available (other than
through unauthorized disclosure by the Recipient or any of its Affiliates or
their respective agents, or employees), (ii) is shown by written record to have
been in the possession of


13



--------------------------------------------------------------------------------





or known to the Recipient or any of its Affiliates or their respective agents,
or employees prior to its disclosure hereunder, (iii) is shown by written record
to have been independently developed by the Recipient or any of its Affiliates
or their respective agents, or employees without access to or use of the
Confidential Information of the Disclosing Party, or (iv) is shown by written
record to have been made available without restriction to the Recipient or any
of its Affiliates or their respective agents, or employees by any person other
than the Disclosing Party or any of its Affiliates or their respective
directors, officers, employees, attorneys, or other advisors without breach of
any obligation of confidentiality of such other person.
c.    Use and Disclosure. From and after the Effective Date, the Recipient shall
hold and maintain all Confidential Information in the strictest confidence,
without disclosure to any third party absent the prior written consent of the
Disclosing Party, and shall use such information solely for the purpose of
performing the Recipient’s obligations under this Agreement. The Recipient shall
use reasonable care to maintain the confidentiality of Confidential Information,
provided that such care shall be at least as great as the precautions taken by
the Recipient to protect its own confidential information. Regardless of any
provision of this Agreement to the contrary, the Recipient may disclose
Confidential Information (i) on a “need-to-know” basis to any of the Recipient’s
(and in the case of AHS USA to the AHS Operating Companies and their) directors,
officers, employees, and permitted contractors or subcontractors to the extent
that the Recipient causes that individual to treat, hold, and maintain such
Confidential Information in the strictest confidence and only use such
Confidential Information for the purpose of performing the Recipient’s
obligations under this Agreement and (ii) as required by law or any court or
governmental order, if, to the extent legally permissible, the Recipient
provides the Disclosing Party with prompt written notice of such requirement so
that the Disclosing Party may seek an appropriate protective order with respect
thereto.
d.    Return. Following termination of this Agreement and upon the Disclosing
Party’s request, the Recipient will promptly deliver to the Disclosing Party all
materials containing or consisting of Confidential Information in the
Recipient’s actual or constructive possession or control. At such time, the
Recipient will also destroy any Confidential Information in an intangible format
(e.g., electronic or magnetic) that is in its actual or constructive possession
or control on equipment or media owned or controlled by Recipient. Despite any
provision of this Agreement to the contrary, the Recipient may retain for its
records a single copy of any correspondence between the Recipient and the
Disclosing Party that contains Confidential Information, which correspondence
will be kept strictly confidential by the Recipient.
e.    Ownership. All Confidential Information is and shall remain the property
solely of the Disclosing Party or the third party that provided such information
to the Disclosing Party, and the Recipient shall not obtain any right, title, or
interest in or to any Confidential Information under this Agreement or by the
performance of any obligations hereunder. The Recipient may not decompile,
reverse engineer, or disassemble any portion of the Disclosing Party’s software,
programs, or code.
f.    Remedies. The Recipient acknowledges and agrees that, due to the unique
and highly sensitive nature of the Confidential Information and PHI, a breach of
this Section 12 would cause irreparable harm to the Disclosing Party for which
the Disclosing Party could not be adequately compensated by money damages.
Accordingly, the Recipient agrees that, in addition to all other remedies
available to the Disclosing Party in an action at law, in the event of any
breach or threatened breach by the Recipient of the terms of this Section 12,
the Disclosing Party shall, without the necessity of proving actual damages or
posting any bond or other security, be entitled to injunctive relief, including,
but not limited to, specific performance of the terms hereof.
13.    Intellectual Property
a.    AHS Entities’ Property. The AHS Entities will retain all rights, title and
interest in and to each Service or deliverable, or portion thereof (except for
the Work Product set forth in Section 13(c)), all business processes, data,
databases, data formats and structures, software, documents, functionality,
interfaces, procedures, programs, records, reports, rules, screens, statistics,
and similar items and all


14



--------------------------------------------------------------------------------





intellectual property rights and other rights therein, that is or was
(i) disclosed or provided or made available or accessible by the AHS Entities to
Athena or obtained by Athena from any of the AHS Entities in connection with
this Agreement; (ii) developed or owned by the AHS Entities prior to the
Effective Date; (iii) conceived and reduced to practice by the AHS Entities
entirely on the AHS Entities’ own time without using equipment, supplies,
facilities, trade secrets or Confidential Information of Athena; (iv) licensed
to the AHS Entities by a third party; or (v) generally applicable to the AHS
Entities’ products and services and are not unique to the business of Athena, as
well as any intellectual property rights and derivative works associated with
any of the foregoing (collectively, the “AHS Entities’ Property”). No license is
hereby granted to Athena in connection with AHS Entities’ Property, other than a
non-exclusive, non-transferable, non-sublicensable, personal, revocable license
to use AHS Entities’ Property for the performance of Athena’s obligations under
this Agreement during the term of this Agreement and during the Termination
Assistance Period, and Athena shall not use AHS Entities’ Property for any other
purpose. Athena hereby irrevocably and exclusively assigns to the AHS Entities
any and all right, title, and interest that Athena might have in or to any and
all AHS Entities’ Property and shall use all reasonable efforts to assist the
AHS Entities in obtaining and enforcing, anywhere in the world, all applicable
intellectual property rights in any AHS Entities’ Property, in each case at the
AHS Entities’ expense.
b.    Athena Property. All business processes, data, databases, data formats and
structures, documents, functionality, interfaces, procedures, programs, records,
reports, rules, screens, statistics, and similar items (i) disclosed or provided
or made available or accessible by Athena to the AHS Entities or obtained by any
of the AHS Entities from Athena in connection with this Agreement (including,
but not limited to, data and databases provided by Athena (or Athena’s customers
or its third party vendors) under this Agreement that have been processed or
altered by any of the AHS Entities and the formats for such data);
(ii) developed or owned by Athena prior to the Effective Date; (iii) conceived
and reduced to practice by Athena without using Confidential Information of any
of the AHS Entities; or (iv) licensed to Athena by a third party, as well as any
intellectual property rights and derivative works associated with any of the
foregoing (all of the foregoing, collectively, “Athena Property”) is and will at
all times remain the property solely of Athena or Athena’s customers. No license
is hereby granted to any of the AHS Entities in connection with Athena Property,
other than a non-exclusive, non-transferable, non-sublicensable (except to
permitted subcontractors performing Services), revocable license to use Athena
Property for the performance of the AHS Entities’ obligations under this
Agreement, and none of the AHS Entities shall use Athena Property for any other
purpose or in violation of Section 14. Each of the AHS Entities hereby
irrevocably and exclusively assigns to Athena any and all right, title, and
interest that AHS Entity might have in or to any and all Athena Property and
shall use all reasonable efforts to assist Athena in obtaining and enforcing,
anywhere in the world, all applicable intellectual property rights in any Athena
Property, in each case at Athena’s expense.
c.    AHS-Developed Property. Upon exercise of the Buyout Option or the
termination of this Agreement, and upon Athena’s payment in full of any
applicable Fees for the Work Product (as defined below) and subject to
Sections 13(a) and 13(b), Athena shall own all right, title, and interest in and
to the following to the extent that they are developed by the AHS Entities for
Athena pursuant to an SOW: (i) any explanation of benefits data entry tool used
to provide services to Athena, to be developed under an SOW, and (ii) any other
tool or process that relates exclusively to the delivery of Services to Athena
and is developed by or behalf of any of the AHS Entities pursuant to an SOW
between Athena and any of the AHS Entities for such development, as well as any
intellectual property rights and derivative works associated with any of the
foregoing ((i) and (ii) collectively, “Work Product”). Each of the AHS Entities
shall use all reasonable efforts to assist Athena in obtaining and enforcing,
anywhere in the world, all such applicable intellectual property rights, in each
case at Athena’s expense.
d.    License to AHS Property. Upon the consummation of the transactions as
contemplated in the Buyout Option as set forth in Appendix E, any and all
licenses granted to Athena with respect to AHS Entities’ Property shall be
governed by the provisions of Appendix E, or license agreement mutually agreed
by the Parties as described in Appendix E.


15



--------------------------------------------------------------------------------





14.    AthenaNet Access and Use
a.    Definitions
i.    “athenaNet” means software applications, associated databases, and
associated technology made available by Athena on an ASP basis that comprises
Athena’s athenaNet® multi-user practice and clinical management system.
athenaNet technology includes, without limitation, the screens, functions, and
formats for organizing or presenting data and data made available by Athena as
part of athenaNet and the manuals, specifications, instructions, and training
provided by Athena in connection with athenaNet, whether written or otherwise.
ii.    “Other Systems” means other electronic systems or databases of Athena to
which any of the AHS Operating Companies may need access rights for the
performance of its obligations under this Agreement.
iii.    “Athena Systems” mean athenaNet and Other Systems, collectively.
b.    Access and Use. Each of the AHS Operating Companies shall comply with, and
shall ensure that each of its users comply with, the following terms:
i.    It will access and use the Athena Systems only as required to perform its
obligations under this Agreement, including, without limitation to enter data or
modify data or to upload or download documents, and in compliance with all
written policies and procedures that Athena may provide to the AHS Entities from
time to time (including, without limitation, policies and procedures for
administering role-based access levels and adding and removing users).
ii.    To the extent that, in order to provide the Services, it needs to use any
software, hardware, equipment, or other technology that is licensed to Athena by
a third party, it will access and use such technology only in compliance with
such license. Athena shall provide the terms and restrictions of such license to
the AHS Entities, secure for the AHS Operating Companies the right to access and
use any such third-party system, and shall pay any fees, costs, and expenses
associated with such access.
iii.    It will not knowingly, directly or indirectly, export or transmit
(A) any software, application, access to any Athena Systems, or any related
documentation or technical data or (B) any product, part, process, or service
that is the direct product of any of the Services in or to any country to which
such export or transmission is restricted by regulation or statute without the
prior written consent, if required, of the Office of Export Administration of
the United States Department of Commerce or such other governmental entity as
may have jurisdiction over such export or transmission. In addition, and without
limitation of the foregoing, it will not knowingly, directly or indirectly,
export or transmit any of the foregoing to any country other than as required to
perform its obligations under this Agreement.
iv.    In accessing or using the Athena Systems, it will not (A) make such
access or use in connection with provision of any services to any third party;
(B) make such access or use other than through and by its own employees who are
registered with Athena individually as authorized users thereof; (C) make such
access or use other than by electronically secure means and methods approved in
advance in writing by Athena and only by the use of unique and confidential
Login IDs and passwords applied to each individual user; (D) resell, lease,
encumber, sublicense, distribute, publish, transmit, or provide such access or
use to any third party in any medium whatsoever; (E) make such access or use
accessible on any public system or multiple computer or user arrangement or
network to anyone except itself and Athena; (F) derive specifications from,
reverse engineer, reverse compile, disassemble, or create derivative works based
on Athena Systems applications; (G) copy data or screens from the Athena
Systems, except on an occasional basis as necessary to perform its obligations
under this Agreement; or (H) knowingly input or post through or to the Athena
Systems any content that is illegal, threatening, harmful, lewd, offensive, or
defamatory or that infringes the intellectual property rights, privacy rights,
or


16



--------------------------------------------------------------------------------





rights of publicity of others or that contains any virus, worm, Trojan Horse, or
other mechanism that could damage or impair the operation of the Athena Systems
or grant unauthorized access thereto.
v.    It will not make or operate or permit operation of any copy of any
elements of the Athena Systems, except as explicitly authorized by Athena in
writing or as may be necessary for the provision of the Services. If and to the
extent that it makes or operates any copy of the Athena Systems, such copy will
belong exclusively to Athena and will be located only upon a server with a root
password solely owned and controlled by Athena, and none of the AHS Entities
will restrict or permit restriction of electronic or physical access of Athena
to such server.
vi.    In accessing or using the Athena Systems, it will not order, review,
access, or use any data in excess of that reasonably necessary for it to perform
its obligations under this Agreement.
vii.    It will limit access to and use of the Athena Systems by its personnel
to secure levels agreed to by Athena. Each of the AHS Operating Companies is
responsible for the actions of individuals to which it grants access to the
Athena Systems. If any of the AHS Entities or any of its employees discloses
user credentials to an unauthorized person, the AHS Entities are validating the
identity and authority of such person to act on its behalf as to any access or
use of Athena Systems with such credentials and will be responsible for such
access and use. Each of the AHS Entities will notify Athena immediately if it
becomes aware of any unauthorized use of any Athena Systems username or
password, or, where applicable, a user making more than three failed system
log-on attempts during any given day, and will take reasonable steps with Athena
to shut off access to the Athena Systems by the individual associated with such
username or password.
c.    Facility Security. With respect to each facility owned or leased by or on
behalf of an AHS Operating Company where it creates, receives, maintains, or
transmits PHI on behalf of Athena, where applicable, such AHS Operating Company
shall implement administrative, physical, and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of PHI and Athena’s Confidential Information. Capitalized terms
used in this Section, but not otherwise defined, shall have the same meaning as
those terms in 45 CFR §§160 through 164 of HIPAA. Such safeguards shall include,
without limitation:
i.    establishment and enforcement of appropriate clearance procedures and
supervision to assure that its workforce follows the requirements of this
Agreement consistent with the requirements of HIPAA;
ii.    immediate and effective termination of access to PHI and Athena Systems
by any of its staff upon that person’s termination or reassignment;
iii.    training of its staff to assure that they comply with its obligations
consistent with the requirements of HIPAA;
iv.    implementation of appropriate disposal and reuse procedures with respect
to documents and equipment to protect PHI consistent with the requirements of
HIPAA;
v.    implementation of appropriate authentication and access controls to
safeguard PHI consistent with the requirements of HIPAA;
vi.    use of appropriate encryption when it transmits PHI electronically;
vii.    storage of PHI only for such periods as are necessary to perform work
under this Agreement and to conduct reasonable troubleshooting and
quality-control checking in connection with performance of such work;
viii.    maintenance of a formal program to comply with privacy and security
requirements, including written policies;


17



--------------------------------------------------------------------------------





ix.    maintenance of a full-time privacy officer for such facility;
x.    prevention of the performance of any of the Services other than on the AHS
Operating Companies’ premises;
xi.    ensuring that such facility is guarded on a twenty-four (24) hour-per-day
basis and access to such facility is controlled by key cards and posted guards
or similar protection;
xii.    restriction of entry into work processing areas by proximity cards or
similar protection;
xiii.    restriction of employee access to the Internet, e-mail, and removable
media (including, without limitation, smart cards, USB devices, floppy disks,
CDs, DVDs, removable hard drives, and tapes) to deter removal of PHI from the
AHS Operating Companies’ premises; and
xiv.    active maintenance of the then-current business continuity and disaster
recovery plan mutually agreed upon by AHS USA and Athena and documented in
writing to restore operations and services within the timeframes specified in
such business continuity and disaster recovery plan.
d.    Audit
i.    Each of the AHS Entities will keep accurate and appropriate business
records pertaining to (A) the details of each transaction specified in the
invoices billed by AHS USA to Athena to the extent necessary to substantiate the
amounts billed; (B) the compliance program specified in Section 5(b); (C) the
physical, administrative, and technical security controls and measures in
respect of Confidential Information as specified in Section 11(b); (D) the
security measures to be maintained as specified in this Section 14; and
(E) access to and use of Athena Systems.
ii.    The AHS Entities shall, as soon as practicable following written request
of Athena, but no more frequently than quarterly, provide copies of their
records to Athena to the extent reasonably necessary to verify any reports
provided by any of them, compliance with the security measures outlined in this
Agreement, compliance with their other obligations under this Agreement, or any
charge or payment amount. Athena shall bear the costs relating to each such
records request.
iii.    Athena or its consultants may, upon reasonable advance written notice of
no less than ten business days, conduct quarterly financial, operational, and
security audits and assessments of the AHS Entities’ Athena-dedicated operations
and any shared service functions that support Athena’s account, which audits may
include the physical, administrative, and technical security measures in place
at any facility at which Services are provided. Such audits will take place
during regular business hours at the principal offices of the party being
audited or at a mutually agreed location. All audits will be scheduled in such a
manner as not to interfere unreasonably with the operations of the party that is
subject to the audit. Athena shall bear the costs relating to each such audit.
iv.    The AHS Operating Companies will each obtain an SSAE-16 Service
Organization Controls Report (“SOC 1”) no later than September 30, 2013, as well
as such other reports and certifications as Athena may reasonably require from
time to time, and shall actively maintain controls in the areas of information
technology, security, and business operations sufficient to maintain a current
SOC 1 Opinion regarding the sufficiency of the AHS Operating Companies’ controls
and a current ISO 27001 certification or its equivalent.
15.    Insurance


AHS USA shall maintain the following insurance coverage throughout the remainder
of the term of this Agreement. The insurance policies set forth below shall be
maintained with companies which have a rating of at least “A-” and are within a
financial size category of not less than “Class VIII” in the most current Best’s
Key rating Guide. With respect to each policy described below, solely to the
extent allowed


18



--------------------------------------------------------------------------------





in the future under any replacement policy, (i) Athena shall be named as an
additional insured, (ii) such policy shall provide thirty days’ prior notice of
cancellation to Athena, and (iii) upon Athena’s request, a copy of the
certificate thereof shall be delivered to Athena. AHS USA shall use commercially
reasonable efforts to obtain replacement policies as described in the
immediately preceding sentence within one (1) year of the Amendment Effective
Date.


a.    Commercial General Liability insurance in the amount of $[___]** per
occurrence and $[___]** general aggregate.


b.    Commercial Automobile Liability insurance in the amount of $[___]**
combined.


c.    Workers Compensation insurance as required by applicable statutes.


d.    Excess Liability/Umbrella Liability in the amount of $[___]** per
occurrence and aggregate over primary coverages.


e.    Professional Liability insurance in the amount of $[___]**.


16.    Indemnification; Limitations
a.    Indemnification
i.    Indemnification by AHS USA. Subject to the limitations imposed by
Section 16(c), AHS USA shall indemnify, defend, and hold harmless Athena,
Athena’s Affiliates, and the respective directors, officers, managers, members,
shareholders and employees of any of the foregoing (“Athena Indemnitees”) from
and against any and all third party claims, suits, and proceedings and any
related damages, liabilities, losses, costs, and expenses (including, but not
limited to, reasonable attorneys’ fees) (all of the foregoing, collectively,
“Claims”) to the extent that such Claims relate to or arise out of any of the
AHS Entities’ (A) actions described under Section 16(a)(iv)1-5; (B) breach of
Section 12, or Appendix C to, this Agreement; (C) violation of any applicable
law or regulation that relate to the Services; (D) negligence or willful
misconduct in the entry of incorrect data in any data field in athenaNet that
results in bodily injury or death (to the extent not resulting from the acts or
omissions of the Athena Indemnitees or any representative of the Athena
Indemnitees); (E) failure to pay any taxes as and when due associated with any
failure to fulfill the AHS Entities’ obligations as to taxes hereunder; or
(F) the gross negligence or willful misconduct of any of the AHS Entities in the
performance of the Services. AHS USA shall be relieved of any obligation to
indemnify, defend, or hold the Athena Indemnitees harmless with respect to any
such Claims to the extent they result from the acts or omissions of the Athena
Indemnitees. “Affiliates” means, with respect to any legally recognizable
entity, any other such entity directly or indirectly Controlling, Controlled by,
or under common Control with such entity. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a legally recognizable entity, whether through the
ownership of more than fifty percent (50%) of the voting shares, by contract, or
otherwise; but in any such case, such entity shall be deemed to be an Affiliate
only so long as such Control exists.
ii.    IP Indemnification by AHS USA. Subject to the limitations imposed by
Section 16(c), AHS USA shall indemnify, defend, and hold harmless the Athena
Indemnitees from and against any and all Claims to the extent a Claim is based
on Athena’s permitted use of the AHS Entities’ Property or Work Product under
this Agreement constituting an infringement of a patent issued as of the
Effective Date, trademark, trade name, trade secret, copyright, or other
intellectual property right, and AHS USA will pay those damages and costs
finally awarded against the Athena Indemnitees in any monetary settlement of
such suit or action that are specifically attributable to such Claim. In the
event that Athena’s use of the same is enjoined as a result of such a Claim, AHS
USA shall, at its sole option and expense, either: (A) procure for Athena the
rights necessary to continue using the AHS Entities’ Property or Work


19



--------------------------------------------------------------------------------





Product; or (B) replace or modify the affected portion of the AHS Entities’
Property or Work Product so that it no longer infringes or misappropriates the
third party’s rights, provided that such replaced or modified AHS Entities’
Property or Work Product maintains the same functionality. If AHS USA reasonably
determines that neither of these options is commercially reasonable, AHS USA may
terminate this Agreement and Athena’s further use of any infringing portion of
the AHS Entities’ Property or Work Product and Athena will have no further
payment obligations hereunder except with respect to accrued Fees. The indemnity
set forth in this Section 16(ii) will be Athena’s sole and exclusive remedy and
the AHS Entities’ entire liability and obligation for any Claim of infringement
or misappropriation in connection with the subject matter of this Agreement The
provisions of the foregoing indemnity will not apply with respect to any
instances of alleged infringement based upon or arising out of (X) the AHS
Entities’ compliance with Athena’s designs or specifications in the development
of Work Product or (Y) the use by Athena of the AHS Entities’ Property or Work
Product: (I) in any manner for which the AHS Entities’ Property or Work Product
was not designed; (II) that has been modified by Athena or any third party;
(III) in connection with or in combination with any product, device, or software
that has not been supplied or approved by the AHS Entities; (IV) other than in
compliance with this Agreement; or (V) in a manner that is not reasonably
foreseeable.
iii.    Indemnification by Athena. Subject to the limitations imposed by
Section 16(c), Athena shall indemnify, defend, and hold harmless each of the AHS
Entities and their Affiliates and their respective directors, officers,
managers, members, shareholders, principals, and employees (“AHS Entities
Indemnitees”) from and against any and all Claims to the extent that such Claims
relate to or arise out of (A) Athena’s actions under Sections 16(a)(ii)(X) or
(Y); (B) Athena’s breach of Section 12 or Appendix C to, this Agreement;
(C) acts or omissions of Athena or its representatives in the provision of data;
(D) Athena’s violation of any applicable law or regulation; (E) business rules
or instructions provided by Athena to the AHS Indemnitees under this Agreement
or any actions duly taken by the AHS Entities in conformity with this Agreement,
without error or defect by the AHS Entities and at the written request or
instruction of Athena; (F) Athena’s provision of services to Athena's customers,
including any malpractice claims and defects or deficiencies in the service or
products provided by Athena to its customers (to the extent the same is not
caused by an act or omission of the AHS Entities); (G) Athena’s failure to pay
any taxes as and when due; or (H) Athena’s gross negligence or willful
misconduct in connection with this Agreement. Athena shall be relieved of any
obligation to indemnify, defend, or hold the AHS Entities Indemnitees harmless
with respect to any such Claims to the extent they result from the acts or
omissions of the AHS Entities Indemnitees.
iv.    IP Indemnification by Athena. Subject to the limitations imposed by
Section 16(c), Athena shall indemnify, defend, and hold harmless the AHS
Entities Indemnitees from and against any and all Claims, to the extent a Claim
is based on the AHS Entities Indemnitees permitted use of the Athena Property
under this Agreement constituting an infringement of a patent issued as of the
Effective Date, trademark, trade name, trade secret, copyright, or other
intellectual property right, and Athena will pay those damages and costs finally
awarded against the AHS Entities Indemnitees in any monetary settlement of such
suit or action that are specifically attributable to such Claim. In the event
that AHS Entities Indemnitees’ use of the same is enjoined as a result of such a
Claim, Athena shall, at its sole option and expense, either: (A) procure for the
AHS Entities Indemnitees the rights necessary to continue using the Athena
Property; or (B) replace or modify the affected portion of the Athena Property
so that it no longer infringes or misappropriates the third party’s rights,
provided that such replaced or modified Athena Property maintains the same
functionality. If Athena, in its reasonable discretion, determines that neither
of these options is commercially reasonable, Athena may terminate this Agreement
and the AHS Entities Indemnitees will have no further obligations hereunder. The
indemnity set forth in this Section 16(iv) will be the AHS Entities Indemnitees’
sole and exclusive remedy and Athena’s entire liability and obligation for any
such Claim of infringement or misappropriation in connection with the subject
matter of this Agreement The provisions of the foregoing indemnity will not
apply with respect to any instances of alleged infringement based upon or
arising out of the use of the Athena Property: (1) in any manner for which the
Athena Property was not designed; (2) that has been modified by AHS Entities
Indemnitees or any third party, unless approved in writing by Athena; (3) in
connection with or in combination with any


20



--------------------------------------------------------------------------------





product, device, or software that has not been supplied or approved by Athena;
(4) other than in compliance with this Agreement; or (5) in a manner that is not
reasonably foreseeable.
v.    Procedure. Each indemnitee shall promptly notify the Party from which it
is seeking indemnification of any Claim that might give rise to that Party’s
obligations under this Section 16, and that party shall be relieved of such
obligations as to that indemnitee if the indemnitee fails to provide such notice
and that Party is materially harmed by such failure. The indemnifying Party
shall have the right to immediately take control of the defense and
investigation of such Claim and to employ and engage attorneys of its sole
choice to handle and defend the same, at the its sole expense. Each indemnitee
shall cooperate in all reasonable respects with the indemnifying Party and its
attorneys in the investigation, trial, and defense of each Claim and any appeal
arising therefrom; provided, however, that the indemnitee may participate, at
its own expense, in such investigation, trial, and defense of such Claim and any
appeal arising therefrom. No Party shall be liable for any costs or expenses
incurred without that Party’s prior written authorization. No Party shall settle
any Claim on behalf of any indemnitee without that indemnitee’s prior written
consent.
b.    Force Majeure. No Party will be responsible or liable under this Agreement
to the other Party for any delay, error, lost data, failure to perform,
interruption, or disruption in the Services or disclosure of data caused by or
resulting from any natural fire, severe weather, earthquake, flood, or other
natural disaster or act of God; power failure; failure of the world wide web, an
internet service provider, the internet, or other non-proprietary means of
communication/connectivity utilized in connection with the Services; hacking or
electronic vandalism; or other unavailability of the means of electronic
communication between the Parties for the provision of information relating to
or in connection with the Services; legal act of a public authority; or strike,
lockout, riot, or act of war if such cause is beyond the reasonable control of
the Party otherwise chargeable and that Party has otherwise acted with
reasonable care and in conformity with this Agreement with respect to such
cause. With respect to any disclosure, corruption, or unavailability of data, no
Party will be responsible under this Agreement if it has adopted reasonable,
diligent, and appropriate steps to maintain the security of its communications
and facilities and to maintain the security, availability, and integrity of
practice and other information relating to the provision of the Services in its
possession or control. Notwithstanding the foregoing, such cause will not
include a Party’s lack of funds, lack of credit, or other financial inability to
perform. If AHS USA or Athena intends to rely on any of the foregoing conditions
to forgive its performance or lack of performance under this Agreement, it will
timely so notify the other Party in order to permit the other Party in its sole
but reasonable discretion to suspend or curtail its own performance under this
Agreement for such time as the condition continues and, if such condition
continues for seven business days or more, the Party not affected by the force
majeure event may terminate the Agreement upon one hundred and eighty days’
notice to the other Party, provided that such Party provides such notice if at
all within ten (10) business days or such other period as mutually agreed
between the Parties following affected Party’s notification of reliance on this
provision.
c.    Limitation of Liability.
i.    NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO PARTY
HERETO SHALL, IN ANY EVENT, REGARDLESS OF THE FORM OF CLAIM, BE LIABLE TO THE
OTHER PARTY FOR (A) ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, SPECULATIVE, OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, ANY LOSS OF USE, LOSS OF
DATA, BUSINESS INTERRUPTION, AND LOSS OF INCOME OR PROFITS), REGARDLESS OF
WHETHER IT HAD AN ADVANCE NOTICE OF THE POSSIBILITY OF ANY SUCH DAMAGES; OR
(B) DAMAGES RELATING TO ANY CLAIM THAT ACCRUED MORE THAN TWO YEARS BEFORE THE
INSTITUTION OF ADVERSARIAL PROCEEDINGS THEREON.
ii.    EXCEPT AS PROVIDED IN SECTION 16(c)(iii), WITH RESPECT TO ALL CLAIMS,
ACTIONS, AND CAUSES OF ACTION ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR TORT
(INCLUDING NEGLIGENCE, STRICT LIABILITY, OR OTHERWISE) AND WHETHER OR NOT


21



--------------------------------------------------------------------------------





SUCH DAMAGES ARE FORESEEN, THE RESPECTIVE LIABILITY HEREUNDER OF EITHER PARTY
AND ITS AFFILIATES, WILL NOT EXCEED, IN THE AGGREGATE THE TOTAL AMOUNT OF FEES
ACTUALLY PAID TO AHS USA BY ATHENA UNDER THE AGREEMENT DURING THE SIX-MONTH
PERIOD IMMEDIATELY PRECEDING THE DATE THAT THE CLAIM, ACTION, OR CAUSE OF ACTION
FIRST AROSE OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.
iii.    THE LIMITATION IN SECTION 16(c)(ii) ABOVE WILL NOT APPLY TO THE EXTENT
THAT CLAIMS, ACTIONS, AND CAUSES OF ACTION ARISE OUT OF, UNDER OR IN CONNECTION
WITH (A) ATHENA’S PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, (B) EITHER PARTY’S
BREACH OF ITS OBLIGATIONS CONTAINED IN SECTION 13 (INTELLECTUAL PROPERTY),
SECTION 12 (CONFIDENTIALITY), OR APPENDIX C, OR (C) WITH RESPECT TO ANY ACT OR
OMISSION OF THE AHS ENTITIES FOR WHICH ATHENA IS COVERED AS AN ADDITIONAL
INSURED, ONLY IF SO COVERED AS AN ADDITIONAL INSURED UNDER THE SPECIFIC
INSURANCE POLICY, AS PROVIDED ABOVE IN SECTION 15, UP TO THE FINAL AMOUNT
ACTUALLY RECOVERED BY ANY OF THE AHS ENTITIES FROM THE INSURER UNDER THE
INSURANCE POLICY WITH RESPECT TO SUCH ACT OR OMISSION. THE PARTIES ACKNOWLEDGE
THAT THE LIMITATIONS AND DISCLAIMERS SET FORTH IN THIS AGREEMENT WERE AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.
17.    General Provisions
a.    Nothing in this Agreement is intended or shall be construed or interpreted
to give any person or entity other than the Parties hereto any legal or
equitable right, remedy, or claim under or in respect of this Agreement or any
provision contained herein.
b.    This Agreement may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.
c.    If any controversy or claim arises relating to this Agreement, the Parties
will attempt in good faith to negotiate a solution to their differences,
including progressively escalating any controversy or claim through senior
levels of management. If negotiation does not result in a resolution within
thirty days of the date when one Party first notifies the other of the
controversy or claim, either Party may resort to litigation under Section 17(d).
d.    This Agreement shall be governed and construed in all respects in
accordance with the laws of the Commonwealth of Massachusetts. Any claims
relating to this Agreement or the provision of the Services shall be brought in
the federal or state courts sitting in Massachusetts, and AHS USA shall be
considered the AHS Operating Companies’ agent for service of process.
e.    Nothing in this Agreement shall be deemed to create a partnership, joint
venture, agency, or employment relationship between the Parties hereto or
between any Affiliates of one Party and the other Party or any of the other
Party’s Affiliates. The AHS Entities shall each be deemed to be an independent
contractor. Except as expressly provided in this Agreement, each of the AHS
Entities shall be responsible for all of its costs and expenses incurred in
connection with the provision of the Services, including, but not limited to,
all costs and expenses pertaining to its employees and agents.
f.    No Party may assign any of its rights or obligations under this Agreement
to any third party without the prior written consent of the other Party;
provided, however, that either Party may assign its rights and obligations
hereunder to any of its Affiliates or any successor-in-interest as the result of
merger, consolidation, or the acquisition of all or substantially all of the
assets of, or a majority equity interest in such party.
g.    Any amendment of or supplement to this Agreement, and any waiver of any
breach or provision hereof, must be in writing and signed by both Parties.


22



--------------------------------------------------------------------------------





h.    All notices and other communications under this Agreement (other than
routine operational communications) must be in writing and shall be deemed given
(i) upon hand delivery, (ii) one day after deposit with an internationally
recognized overnight courier with a reliable system for tracking delivery, or
(iii) upon receipt of facsimile or electronic mail with confirmation of
delivery, in each case to the address, facsimile number, or email address of the
intended recipient set forth below or such other address, facsimile number, or
email address as the intended recipient may specify by notice from time to time:


If to AHS USA:
Access Healthcare Services USA, LLC
8235 Douglas Avenue
Suite 200
Dallas, TX 75225
USA
Attn: Anurag Jain, Chairman
Facsimile:
Email:


With a copy to:


Access Healthcare Services USA, LLC
8235 Douglas Avenue Suite 200
Dallas, TX 75225
USA
Attn: Catherine McKnight, General Counsel
Facsimile:
Email:
If to Athena:
athenahealth, Inc.
311 Arsenal Street
Watertown, MA 02472
USA
Attn: Dan Haley, SVP, Chief Legal & Administrative Officer
Facsimile:
Email:

18.    Definitions
a.    “Affiliates” has the meaning set forth in Section 16(a)(i) above.
b.    “AHS Entities” has the meaning set forth in the preamble to this
Agreement.
c.    “AHS Entities Indemnitees” has the meaning set forth in Section 16(a)(iii)
above.
d.    “AHS Entities’ Property” has the meaning set forth in Section 13(a) above.
e.    “AHS India” has the meaning set forth in the preamble to this Agreement.
f.    “AHS Manila” has the meaning set forth in the preamble to this Agreement.
g.    “AHS Operating Companies” has the meaning set forth in the preamble to
this Agreement.
h.    “AHS Termination Assistance Manager” has the meaning set forth in Appendix
D.
i.    “AHS USA” has the meaning set forth in the introductory paragraph of this
Agreement.
j.    “Alternative Vendors” has the meaning set forth in Section 10(i).


23



--------------------------------------------------------------------------------





k.    “Amendment Effective Date” has the meaning set forth in the introductory
paragraph of this Agreement.
l.     “Athena” has the meaning set forth in the introductory paragraph of this
Agreement.
m.    “Athena Indemnitees” has the meaning set forth in Section 16(a)(i) above.
n.    “Athena Property” has the meaning set forth in Section 13(b) above.
o.    “athenaNet” has the meaning set forth in Section 14(a)(i) above.
p.    “Athena Systems” has the meaning set forth in Section 14(a)(iii) above.
q.    “Athena Termination Assistance Contact” has the meaning set forth in
Appendix D.
r.    “Buyout Option” has the meaning set forth in Appendix E.
s.    “Ceased Services” has the meaning set forth in Section 2(i) above.
t.    “Change in Control” has the meaning set forth in Section 2(b) above.
u.    “Change Request” has the meaning set forth in Section 3(b) above.
v.    “Claims” has the meaning set forth in Section 16(a)(i) above.
w.    “Competitive Offering” has the meaning set forth in Section 10(c) above.
x.    “Confidential Information” has the meaning set forth in Section 12(a)
above.
y.    “Control” has the meaning set forth in Section 16(a)(i) above.
z.    “Disclosing Party” has the meaning set forth in Section 12(a) above.
aa.    “EBITDA” has the meaning set forth in Appendix E.
bb.    “Effective Date” has the meaning set forth in the preamble to this
Agreement.
cc.    “Exclusive Services” has the meaning set forth in Section 3(i) above.
dd.    “Existing NDA” has the meaning set forth in the preamble to this
Agreement.
ee.    “Fees” has the meaning set forth in Section 9 above.
ff.    “FTEs” means full-time equivalent resources (persons).
gg.    “HIPAA” has the meaning set forth in Section 11(a) above.
hh.    “Licensed IP” has the meaning set forth in Section 13(d) above.
ii.    “Original Services Agreement” has the meaning set forth in the preamble
to this Agreement.
jj.    “Other Systems” has the meaning set forth in Section 14(a)(ii) above.
kk.    “Parties” and “Party” each have the meaning set forth in the introductory
paragraph of this Agreement.
ll.    “PHI” has the meaning set forth in Appendix C.


24



--------------------------------------------------------------------------------





mm.    “Pilot Agreement” has the meaning set forth in the preamble to this
Agreement.
nn.    “Quality Standards” means the “Quality Standards” set forth in each
applicable SOW.
oo.    “Recipient” has the meaning set forth in Section 12(a) above.
pp.    “Relationship Manager” has the meaning set forth in Section 3(h)(i)
above.
qq.    “Remaining Services” has the meaning set forth in Appendix D.
rr.    “Service Levels” means the “Service Levels” set forth in each applicable
SOW.
ss.    “Services” has the meaning set forth in the preamble to this Agreement.
tt.    “SOW” means each Statement of Work set forth in Appendix A to the
Original Services Agreement as of the Amendment Effective Date and each
Statement of Work executed by the Parties after the Amendment Effective Date
pursuant to Section 3(b) above, including any and all mutually agreed upon
amendments to such SOW after the Amendment Effective Date.
uu.    “Termination Assistance Period” has the meaning set forth in Section 2(i)
above.
vv.    “Termination Assistance Plan Framework” has the meaning set forth in
Appendix D.
ww.    “Termination Assistance Plan” has the meaning set forth in Appendix D.
xx.    “Termination Assistance Services” has the meaning set forth in Section
2(i) above.
yy.    “Transition Period” has the meaning set forth in Section 3(d)(i) above.
zz.    “Work Product” has the meaning set forth in Section 13(c) above.


In witness whereof, the Parties hereto have executed this Agreement as of the
Amendment Effective Date.


25



--------------------------------------------------------------------------------





Access Healthcare Services USA, LLC




By:   /s/ Anurag Jain                              
Name: Anurag Jain
Title: Chairman




Date: August 8, 2017           
athenahealth, Inc.




By:   /s/ Dan Haley                                         
Name: Dan Haley
Title: SVP, Chief Legal & Administrative Officer




Date: August 8, 2017             





Acknowledged and accepted:


Access Healthcare Services Private Limited*


By: /s/ Shaji Ravi            
Name: Shaji Ravi
Title: President and Managing Director


Date: August 8, 2017


Access Healthcare Services Manila, Inc.**
By: /s/ Prince Jesudoss        
Name: Prince Jesudoss
Title: Assistant Vice President and Country Head - Manila


Date: August 8, 2017




*
Access Healthcare Services Private Limited is executing this Amended and
Restated Services Agreement to acknowledge and accept the modifications in this
Amended and Restated Services Agreement for purposes of Section 3 and Section 4
of the Support Agreement between Athena and Access Healthcare Services Private
Limited dated July 31, 2013 (as amended by the Amendment No. 1 to the Support
Agreement which is being executed by athenahealth, Inc., and Access Healthcare
Services Private Limited contemporaneously with the execution of this Amended
and Restated Services Agreement). This Amended and Restated Services Agreement
is attached as Exhibit A to such Amendment No. 1 to Support Agreement.



**
Access Healthcare Services Manila, Inc., is executing this Amended and Restated
Services Agreement to acknowledge and accept the modifications in this Amended
and Restated Services Agreement for purposes of Section 2 and Section 3 of the
Support Agreement between athenahealth, Inc., and Access Healthcare Services
Manila, Inc., dated January 15, 2014 (as amended by the Amendment No. 1 to
Support Agreement which is being executed by athenahealth, Inc., and Access
Healthcare Services Manila, Inc., contemporaneously with the execution of this
Amended and Restated Services Agreement).





26



--------------------------------------------------------------------------------







APPENDIX A
RESERVED




27



--------------------------------------------------------------------------------






APPENDIX B
RESERVED






























28



--------------------------------------------------------------------------------






APPENDIX C
BUSINESS ASSOCIATE TERMS AND CONDITIONS
1.    Definitions. For purposes of this Appendix, capitalized terms used, but
not otherwise defined in this Agreement or this Appendix shall have the same
meaning as given to those terms in 45 CFR §§160 and 164, which definitions are
incorporated in this Appendix by reference. For purposes of this Appendix,
“Business Associate” refers to the AHS Operating Companies, and “Covered Entity”
or “Athena” refers to Athena. “Privacy Rule” refers to the privacy standards
adopted under HIPAA and set forth at 45 CFR Part 160 and Part 164 Subparts A and
E. “Security Rule” refers to the security standards adopted under HIPAA and set
forth at 45 CFR Part 160 and Part 164 Subparts A and C. “HIPAA Final Rule”
refers to the regulations promulgated by the U.S. Department of Health and Human
Services, which amended the HIPAA Privacy and Security Rules pursuant to the
Health Information Technology for Economic and Clinical Health Act (the “HITECH
Act”), extending certain HIPAA obligations to business associates and their
subcontractors.
2.    Obligations and Activities of Business Associate. Business Associate will:
a.    not use or disclose Protected Health Information that it receives from or
on behalf of Athena or that it creates on behalf of Athena (collectively “PHI”)
other than as permitted or required by this Appendix, or as required by law;
b.    not use or disclose PHI in a manner that would violate the requirements of
the Privacy Rule when done by Athena, except as permitted by Section 3, below;
c.    use appropriate safeguards to prevent use or disclosure of the PHI other
than as provided for by this Appendix and shall, after the compliance date of
the HIPAA Final Rule, comply with the Security Rule with respect to Electronic
PHI, to prevent use or disclosure of such information other than as provided for
by the Agreement and this Appendix;
d.    implement administrative, physical, and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of PHI (including electronic PHI);
e.    mitigate, to the extent practicable, any harmful effect that is known to
Business Associate of a use or disclosure of PHI by Business Associate in
violation of the requirements of this Appendix;
f.    report to Athena as soon as practicable and as required by HIPAA and the
HITECH Act, as implemented by the HIPAA Omnibus Final Rule (“HIPAA Final Rule”)
and any subsequent amendment thereto, or any subsequent rule or regulation
interpreting or modifying HIPAA or the HITECH Act, any use or disclosure of PHI
by Business Associate other than as provided for by this Agreement and any
Security Incident (as defined in the Security Rule) with respect to electronic
PHI;
g.    upon discovery of any Breach involving Unsecured PHI, notify Athena of
that Breach without unreasonable delay; provided, however, that the Parties
acknowledge and agree that this Section constitutes notice by Business Associate
to Athena of the ongoing existence and occurrence of attempted but Unsuccessful
Security Incidents (as defined below) for which notice to Athena by Business
Associate shall be required only upon request. “Unsuccessful Security Incidents”
shall include, but not be limited to, pings and other broadcast attacks on
Business Associate’s firewall, port scans, unsuccessful log-on attempts, denials
of service, and any combination of the above, so long as no such incident
results in unauthorized access, use, or disclosure of PHI. Business Associate’s
notification to Athena shall include (i) identification, to the extent possible,
of each individual whose Unsecured PHI has been, or is reasonably believed by
Business Associate to have been accessed, used, or disclosed through the Breach;
(ii) any other information known to Business Associate that Athena is required
to include in its notice to affected individuals; and (iii) any other
information that would need to be included in Athena’s accounting of disclosures
under HIPAA or the HITECH Act, as implemented by the HIPAA Final Rule and any
subsequent amendment thereto or any subsequent rule or regulation interpreting
or modifying HIPAA or the HITECH Act;
h.    ensure that any agent, including a subcontractor, to whom it provides PHI
agrees to the same restrictions and conditions that apply through this Agreement
to Business Associate with respect to such information;
i.    provide access, at the request of Athena, to PHI in a Designated Record
Set, to Athena or, as directed by Athena, to an Individual in order to meet the
requirements under 45 CFR § 164.524;
j.    make each amendment to PHI in a Designated Record Set that Athena directs
or agrees to pursuant to 45 CFR § 164.526 at the request of Athena or an
Individual;


29



--------------------------------------------------------------------------------





k.    make its internal practices, books, and records relating to the use and
disclosure of PHI available to the Secretary, in a time and manner designated by
the Secretary, for purposes of the Secretary determining Athena’s compliance
with the Privacy Rule;
l.    document such disclosures of PHI and information related to such
disclosures as would be required for Athena to respond to a request by an
Individual for an accounting of disclosures of PHI in accordance with 45 CFR
§ 164.528;
m.    provide to Athena or an Individual, information collected in accordance
with this Agreement, to permit Athena to respond to a request by that Individual
for an accounting of disclosures of PHI in accordance with 45 CFR § 164.528;
n.    establish and enforce appropriate clearance procedures and supervision to
assure that its workforce follows requirements consistent with HIPAA;
o.    act immediately and effectively to terminate access to PHI of any of its
staff upon such staff member’s termination or reassignment;
p.    provide appropriate training for its staff to assure that its staff
complies with its obligations consistent with the requirements of HIPAA; and
q.    implement appropriate (i) disposal and reuse procedures with respect to
documents and equipment, (ii) authentication and access controls, and
(iii) appropriate encryption to protect PHI consistent with the requirements of
the Security Rule.
3.    Permitted Uses and Disclosures by Business Associate.
a.    Except as otherwise limited in this Agreement or by other applicable
federal or state law, Business Associate may use PHI to perform functions,
activities, or services for, or on behalf of, Athena, and for the proper
management and administration of Business Associate, provided that such use
would not violate the Privacy Rule if done by Athena. To the extent Business
Associate is carrying out any of Athena’s obligations under the Privacy Rule
pursuant to the terms of the Agreement or this Appendix, Business Associate
shall comply with the requirements of the Privacy Rule that apply to Athena in
the performance of such obligation(s). Business Associate will not record,
store, or retain PHI in any form except as and to the extent necessary to
provide its services. Business Associate will immediately cease such use when
the provision of its services to Athena is complete.
b.    Business Associate will not disclose PHI to any person or entity other
than Athena or, to the extent required for the performance of Business
Associate’s services to Athena, the individual to whom such PHI relates or the
medical practice from which that PHI was obtained. Business Associate may use
PHI to report violations of law to appropriate federal and state authorities,
consistent with 45 C.F.R. § 164.502(j)(1).
d.    With Athena’s prior written consent, Business Associate may use PHI to
provide Data Aggregation services as permitted by 45 C.F.R. §
164.504(e)(2)(i)(B).
e.    With Athena’s prior written consent, Business Associate may create
de-identified PHI in accordance with the standards set forth in 45 C.F.R. §
164.514(b) and may use or disclose such de-identified data for any purpose.
4.    Obligations of Athena.
a.    Athena shall notify Business Associate of any limitation(s) in an
applicable notice of privacy practices in accordance with 45 C.F.R. § 164.520,
to the extent that such limitation may affect Business Associate’s use or
disclosure of PHI. Athena shall provide such notice no later than fifteen days
prior to the effective date of the limitation.
b.    Athena shall notify Business Associate of any changes in, or revocation
of, permission by an Individual to use or disclose PHI, to the extent that such
changes may affect Business Associate’s use or disclosure of PHI. Athena shall
provide such notice no later than fifteen days prior to the effective date of
the change. Athena shall obtain any consent or authorization that may be
required by the HIPAA Privacy Rule, or applicable state law, prior to furnishing
Business Associate with PHI.
c.    Athena shall notify Business Associate of any restrictions on the use or
disclosure of PHI that Athena has agreed to in accordance with 45 CFR § 164.522,
to the extent that such restriction may affect Business Associate’s use or
disclosure of PHI. Athena shall provide such notice no later than fifteen days
prior to the effective date of the restriction.


30



--------------------------------------------------------------------------------





d.    Athena shall not request Business Associate to use or disclose PHI in any
manner that would not be permissible under the Privacy Rule, the Security Rule,
or the HIPAA Final Rule if done by Athena, except as permitted pursuant to the
provisions of Section 3 of this Appendix.
5.    Term and Termination.
a.    Upon material breach of the terms of this Appendix by Business Associate,
Athena:
i.    will provide an opportunity for Business Associate to cure the breach or
to end the violation, and, if Business Associate does not cure the breach or end
the violation within the reasonable time specified by Athena, Athena will have
the right to terminate this Agreement effective on notice of termination,
without further liability by reason of such termination; or
ii.    if cure is not possible, will have the right immediately to terminate
this Agreement without further liability by reason of such termination;
b.    Except as provided in paragraph (c) of this Section, upon any termination
or expiration of this Agreement, Business Associate will return all PHI.
Business Associate will retain no copies of PHI in any form.
c.    If return or destruction of the PHI is not feasible, Business Associate
will notify Athena in writing of the conditions that make its return or
destruction not feasible. Business Associate will extend the protections of this
Agreement to such PHI and limit further uses and disclosures of such PHI to
those purposes that make its return or destruction not feasible, for so long as
Business Associate maintains such PHI.
d.    The obligations of Business Associate under paragraphs (b) and (c) of this
Section will survive the termination of this Agreement.
6.    Miscellaneous. The Parties agree to take such action to amend the terms of
this Appendix from time to time as is necessary for either Party to comply with
the requirements of HIPAA, the Privacy Rule, the Security Rule, and the HIPAA
Final Rule. Any ambiguity in this Agreement will be resolved to permit
compliance with the Privacy Rule and the Security Rule and the HIPAA Final Rule.
Any notice under this Agreement shall be given by recognized overnight delivery
service or by certified mail, and notice shall be deemed to have been given upon
receipt. This Appendix may be modified, or any rights under it waived, only by a
written document executed by the authorized representatives of both Parties.
Nothing in this Appendix shall confer any right, remedy, or obligation upon
anyone other than Business Associate and Athena. If there is a conflict between
the provisions of this Appendix and the provisions of the Agreement with respect
to the subject matter hereof, such provisions of this Appendix shall control.




31



--------------------------------------------------------------------------------







APPENDIX D
TERMINATION ASSISTANCE SERVICES
1.
Introduction

1.1
In the event of the termination or expiration of the Agreement or one or more
SOW(s), except when AHS USA has terminated the Agreement or such SOW(s) under
Section2(f) or Section 2(g) of the Agreement, with respect to the Ceased
Services, the AHS Operating Companies shall provide the Termination Assistance
Services described in this Exhibit in accordance with Section 2(i) of the
Agreement for the duration of the Termination Assistance Period. The objectives
of the Termination Assistance Services consist of the following:

(a)
to enable Athena to transition the Ceased Services back to one or more in-house
facilities and resources and/or to an Athena designated third-party service
provider;

(b)
to facilitate the performance of services substantially similar to the Ceased
Services by Athena and/or Athena’s designated third-party service provider
through planned knowledge transfer and transition processes; and

(c)
to mitigate the degradation of Ceased Service performance during the transition.

In the event of the termination or expiration of one or more SOW(s), but not all
SOWs, as described above, the Services under such SOW(s) which have not expired
or been terminated are referred to in this Exhibit as the “Remaining Services.”
In addition, in no event, will Termination Assistance Services include knowledge
transfer or transition of any processes related to AHS Entities’ Property,
except (i) if the Parties expressly agree in conjunction the Buyout Option
described in Appendix E, or (ii) as otherwise agreed by the Parties in writing,
which such written agreement must be executed by the Chairman of AHS USA, or his
or her designee.
2.
Termination Assistance Services

In connection with the expiration or termination of the Agreement or one or more
SOW(s), except when AHS USA has terminated the Agreement or such SOW(s) under
Section2(f) or Section 2(g) of the Agreement, the AHS Operating Companies shall
provide Athena with Termination Assistance Services, which will include the
continued performance of the Ceased Services, as requested by Athena, and the
other Termination Assistance Services described in this Appendix, for the
duration of the Termination Assistance Period.
3.
Termination Assistance Plan And Termination Assistance Services

3.1
Overview

(a)
Within ninety (90) days of the Amendment Effective Date, Athena and the AHS
Operating Companies shall agree on a framework for the AHS Operating Companies’
inputs into the Termination Assistance Plan (as defined below), including the
means and manner for Athena to access the information and documentation required
to be provided or made available by AHS Operating Companies under this Appendix
and documentation of any other reasonably foreseeable AHS Operating Companies
inputs into the Termination Assistance Plan that can be completed in advance of
any actual request for Termination Assistance Services (the “Termination
Assistance Plan Framework”).

(b)
Within ten (10) business days of AHS Operating Companies’ receipt of Athena’s
notice of termination of the Agreement in its entirety, or one or more SOW(s),
under Section 2(c), (d) or (e) of the Agreement, or Athena’s request in
connection with the expiration of the Agreement or an SOW, or as set forth in
Appendix E:

(i)
The AHS Operating Companies will make available qualified resources
knowledgeable of the Ceased Services and the Athena account in connection with
the Ceased Services to work with Athena and/or its designated third-party
service provider to develop a detailed transition plan for the transition of the
Ceased Services from the AHS Operating Companies to Athena and/or to Athena’s
designated third-party service provider (the



32



--------------------------------------------------------------------------------





“Termination Assistance Plan”). The Termination Assistance Plan shall include
AHS Operating Companies’ obligations and responsibilities set forth in Sections
3.2 and 3.3 below and the obligations of Athena and Athena’s designated
third-party service provider. Once developed, the obligations and procedures
contained in the Termination Assistance Plan shall form a part of the
Termination Assistance Services, and Athena and the AHS Operating Companies
shall perform their respective obligations contained therein in addition to the
obligations contained in this Appendix, and Athena will require that Athena’s
designated third-party service provider performs its obligations contained in
the Termination Assistance Plan, and any such failure of Athena’s designated
third-party service provider to perform its obligations contained in the
Termination Assistance Plan shall be deemed a failure by Athena; and
(ii)
The AHS Operating Companies shall designate an AHS Operating Companies resource
to manage the Termination Assistance Services (the “AHS Termination Assistance
Manager”). Athena shall designate an Athena resource to interface with the AHS
Termination Assistance Manager and Athena’s designated third-party service
provider with respect to the Termination Assistance Services (“Athena
Termination Assistance Contact”). The AHS Termination Assistance Manager shall
be responsible for interfacing with the Athena Termination Assistance Contact
and/or Athena’s designated third-party service provider during the performance
of the Termination Assistance Services, coordinating the AHS Operating
Companies’ responsibilities regarding the Termination Assistance Services with
the Athena Termination Assistance Contact and/or Athena’s designated third-party
service provider, and managing the AHS Operating Companies resources performing
the Termination Assistance Services to ensure that the resources are complying
with the responsibilities set forth herein and their other obligations under the
Agreement.

In the event of the termination or expiration of one or more SOW(s), but not all
SOWs, as described herein, the Parties agree that there will likely be a
separate Termination Assistance Plan for each such transition of Ceased
Services, and there may be a separate AHS Termination Assistance Manager and a
separate Athena Termination Assistance Contact for each such transition of
Ceased Services.
3.2
Pre-Transition Termination Assistance Services Obligations and Responsibilities

Prior to commencement of the actual transition and migration of Ceased Services
from the AHS Operating Companies to Athena and/or its designated third-party
service provider, the AHS Operating Companies shall assist Athena and/or its
designated third-party service provider with information gathering, knowledge
transfer and transition and migration planning by:
(a)
At the request of the Athena Termination Assistance Contact, providing
information to Athena in order for Athena to prepare requests for proposal for
the provision of services to operate, supplement or replace the Ceased Services
provided by the AHS Operating Companies.

(b)
At the request of the Athena Termination Assistance Contact, provide information
necessary for Athena to respond to inquiries from third parties as necessary to
enable such third parties to provide, as part of any response to an Athena
request for proposal, a detailed transition plan for the transition of the
Ceased Services from the AHS Operating Companies to such third party.

(c)
Making available AHS Operating Companies personnel to participate in knowledge
acquisition and knowledge transfer workshops pertaining to the support processes
and procedures with Athena’s and/or Athena’s designated third-party service
provider’s transitioned-to personnel.

(d)
Responding to requests by the Athena Termination Assistance Contact and/or
Athena’s designated third-party service provider for information and scheduling
meetings requested by the Athena Termination Assistance Contact and/or Athena’s
designated third-party service provider on a reasonably timely basis.

(e)
Planning for the orderly hand-off of ongoing projects related to the Ceased
Services as requested by the Athena Termination Assistance Contact.



33



--------------------------------------------------------------------------------





(f)
Providing to the Athena Termination Assistance Contact and/or Athena’s its
designated third-party service provider the plans and status of current and
pending projects related to the Ceased Services.

3.3
Termination Assistance Services Obligations and Responsibilities

The AHS Operating Companies shall assist Athena and/or its designated
third-party service provider in transitioning and migrating the Ceased Services
from the AHS Operating Companies to Athena and/or its designated third-party
service provider by:
(a)
In conjunction with Athena and/or its designated third-party service provider,
assisting in conducting the successful cutover of the Ceased Services and
supporting Athena’s or its designated third-party service provider’s
commencement of operation of the replacement services.

(b)
As requested by the Athena Termination Assistance Contact returning to Athena
and/or providing to its designated third-party services provider in a format and
on media approved by Athena, such Athena Confidential Information and other
Athena information that is in the possession of the AHS Operating Companies that
will no longer be used or accessed in connection with the Ceased Services or, if
applicable, the Remaining Services.

(c)
Permitting Athena’s personnel to perform job shadowing of AHS Operating
Companies personnel providing the Ceased Services.

(d)
Delivering tapes or other media containing Athena-requested data files (with
content listing) and attendant file information related to the Ceased Services
to Athena and/or its designated third-party service provider.

4.
Personnel

The AHS Operating Companies shall ensure any AHS Operating Companies’ personnel
identified in the Termination Assistance Plan are available to enable the AHS
Operating Companies to perform the Termination Assistance Services and
cooperate, coordinate with and assist Athena and/or any third-party service
provider designated by Athena in order to facilitate the orderly and successful
transition of the Ceased Services from the AHS Operating Companies to Athena
and/or a third-party services provider designated by Athena.
5.
Post-Transition Termination Assistance Services

The AHS Operating Companies shall provide Athena with reasonable cooperation and
assistance as requested by the Athena Termination Assistance Contact following
the completion of the transition of the Ceased Services back to Athena and/or to
Athena’s designated third-party service provider, including the following:
(a)
Returning to Athena all remaining property of Athena related to the Ceased
Services in the AHS Operating Companies’ possession, including remaining
reports, data and other Athena Confidential Information, excluding, if
applicable, any such property that is necessary for the AHS Operating Companies
to use and access in connection with the performance of the Remaining Services
(alternatively, as requested in writing by the Athena Termination Assistance
Contact, the AHS Operating Companies shall destroy such property in accordance
with industry standards (or to such other standards as directed by Athena)).

(b)
At the written request of the Athena Termination Assistance Contact, certifying
that Athena’s Confidential Information related to the Ceased Services,
excluding, if applicable, any such Athena Confidential Information that is
necessary for the AHS Operating Companies to use and access in connection with
the performance of the Remaining Services, has been removed from the AHS
Operating Companies’ systems, premises and control and returned or destroyed as
directed by Athena.

(c)
At the written request of the Athena Termination Assistance Contact, providing
to Athena (on a time and materials basis where Athena is no longer paying Fees
for the Ceased Services) reasonable access to AHS Operating Companies’ personnel
to address questions or issues with respect to the AHS Operating Companies’
prior performance and transfer of the Ceased Services.



34



--------------------------------------------------------------------------------







APPENDIX E
BUYOUT OPTION
This Appendix E to that certain Amended and Restated Services Agreement (the
“Agreement”) by and among athenahealth, Inc., a Delaware corporation with a
primary business address of 311 Arsenal Street, Watertown, Massachusetts 02472
USA (hereinafter referred to as “Athena”), Access Healthcare Services USA, LLC,
a Delaware limited liability company with a primary business address of 8235
Douglas Avenue, Suite 200, Dallas, Texas 75225 USA (“AHS USA”), Access
Healthcare Services Private Limited, a company incorporated under the Indian
Companies Act with a primary business address of Kochar Technology Park, SP-31A
Ambattur Industrial Estate, Chennai 600058, Tamil Nadu, India (“AHS India”),
Access Healthcare Services Manila, Inc. a Philippines corporation with a primary
business address of 6th Floor Unit B, One World Square Building, McKinley Hill
Cyberpark, Fort Bonifacio, Taguig City, Philippines (“AHS Manila”, together with
AHS India, and AHS USA, collectively, the “AHS Entities”) and those parties
listed on Exhibit I hereto (the “Contracting Parties”) forms a part of, and
shall be governed by the terms of, the Agreement. Capitalized terms used in this
Appendix E that are not defined herein have the meanings ascribed to them in the
Agreement. All attachments hereto shall be deemed a part of this Appendix E.
Contracting Parties and the other shareholders of AHS India (other than Athena)
shall approve, in their capacity as shareholders of AHS India, this Appendix E,
the Agreement and the transactions contemplated hereby and thereby at a
shareholders meeting of AHS India held on June 29, 2017 (the “Shareholders
Meeting”), a copy of the signed minutes thereof was delivered to Athena.
1.
Buyout Option in General.

a.
Athena is hereby granted by each of the AHS Entities on behalf of itself and its
successors and assigns, the irrevocable right and option, in Athena’s sole and
absolute discretion, to purchase, directly or indirectly in concert with one or
more of Athena’s wholly owned subsidiaries, in each case as may be determined by
Athena in its sole and absolute discretion (as applicable, the “Buying
Parties”), all of the assets, rights, privileges and operations of all of the
AHS Entities as well as of any of their Affiliates (now existing or hereafter
acquired or created) and of any of their respective successors and assigns (as
applicable, the “Selling Parties”) that at the time of the closing of the
transactions under the PA (as defined below) are Used for and Related to (as
defined below) the services or products actually provided or contracted to be
provided to Athena or any of its Affiliates at such time (collectively, the
“Acquired Assets,” and such products and services, collectively the “Services”,
(such option referred to herein as the “Buyout Option”). “Used for and Related
to” means with respect to an asset, right, privilege or operation, that the
substantial majority of the use or applicability of such asset, right, privilege
or operation is for or with respect to the Services. Athena may exercise the
Buyout Option:

i.
At any time starting [___]** and from time to time thereafter during the term of
the Agreement (including any renewal term or other extension of the term of the
Agreement) but not later than 6 months prior to the date of expiration date of
the Agreement as such date of expiration is in effect at such time (other than
in cases of termination of the Agreement as set forth in Section 1(a)(ii) below,
in which case the terms of such Section 1(a)(ii) shall govern), and 

ii.
At any time during the 3-month period immediately following any termination of
the Agreement by Athena for any reason. 

b.
Upon exercise of the Buyout Option, the parties acknowledge and agree that the
parties shall make commercially reasonable efforts to structure the transaction
in a manner that is tax-efficient to both Buying Parties and Seller Parties, in
both India and in the United States and with the understanding the transaction
would be structured as an asset acquisition unless otherwise agreed by Athena
and AHS India or required by applicable law. 

c.
The parties agree that (i) the Selling Parties shall preserve the Acquired
Assets and conduct their respective operations during the period between the
delivery of the Exercise Notice and the earlier of (i) the closing of the
acquisition of the Acquired Assets under the PA and (ii) the delivery of the
Option Termination Notice (and this obligation will apply each time an Exercise
Notices shall be delivered pursuant to the terms hereof), in each case
consistent with past practices (including with respect to attrition of
employees). The foregoing notwithstanding, nothing in this Section 1(c) shall
grant Athena the right to acquire, or be construed as an obligation of Selling
Parties to maintain, preserve or sell to Athena, assets the Selling Parties no
longer require as a result of Athena’s request to reduce the type or quantity of
Services after delivery of the Exercise Notice.



35



--------------------------------------------------------------------------------





d.
The parties agree that the Agreement shall terminate upon closing of the PA.

e.
Following written notice to AHS USA stating Athena’s intention to exercise the
Buyout Option (the “Exercise Notice”), each of (A) AHS India shall comply, and
AHS India shall cause each of the other Selling Parties to comply with the
obligations below applicable to it and to them and (B) Athena shall comply, and
Athena shall cause each of the other Buying Parties to comply with the
obligations below applicable to it and to them:

1.    As promptly as practicable after the date of the Exercise Notice, notify
Athena or AHS USA, as applicable, in writing (including by email) that the
Selling Parties or Buying Parties, as applicable, have formed a transaction team
(the “AHS Team” or “Athena Team,” as applicable) to manage the process and
negotiations related to the Buyout Option and its potential consummation, and
inform Athena or AHS USA, as applicable, by such notice of the identity and
contact details of the members of the AHS Team or Athena Team, as applicable,
and the identity and contact details of outside counsel(s) representing the
Selling Parties of the Buying Parties, as applicable, in connection with the
Buyout Option,
2.    As soon as reasonably practicable but not later than [___]** after the
date of the Exercise Notice, grant the Buying Parties and their advisors and
representatives, including, without limitation, legal, financial, tax, human
resources, information technology, security and other advisors and
representatives (collectively, “Representatives”) access (to the extent not
unduly disruptive to the business of the Selling Parties) to all data and
information reasonably requested by the Buying Parties or their Representatives
and such other data and information that may be material or important to the
Buying Parties in connection with the Buying Parties’ acquisition of the
Acquired Assets and all transactions related thereto (collectively, the “Initial
Diligence Information”),
3.    Provide the Buying Parties and their Representatives additional data and
information that may be reasonably requested by the Buying Parties or their
Representatives and that is otherwise material or important to the Buying
Parties in connection with the Buying Parties’ acquisition of the Acquired
Assets and all transactions related thereto (collectively with the Initial
Diligence Information, the “Diligence Information”), in each case to the extent
not unduly disruptive to the business of the Selling Parties,
4.    Make employees, directors, officers, advisors and representatives of the
Selling Parties reasonably available to the Buying Parties and their
Representatives for the purpose of discussions and inquiries with respect to the
Acquired Assets and the Diligence Information, in each case to the extent not
unduly disruptive to the business of the Selling Parties,
5.    Allow the Buying Parties and their Representatives to conduct visits to
any facility in which any Service is performed in connection with the Acquired
Assets for the purpose of reasonable inspection by the Buying Parties and their
Representatives in a manner reasonably related to the acquisition of the
Acquired Assets and any transaction related thereto, in each case to the extent
not unduly disruptive to the business of the Selling Parties,
6.    Take no action or avoid taking any action, and use commercially reasonable
efforts to ensure that no Selling Party or any employee, agent or representative
thereof takes any action or avoids taking any action, in each case where such
action or inaction would reasonably be likely to interfere with, frustrate,
delay, encumber, impair, or otherwise adversely affect the process of preparing
for and negotiating the final terms of the acquisition of the Acquired Assets
and any of the transactions related thereto or the prompt consummation of such
acquisition and other transactions in accordance with the terms hereof.
Notwithstanding the foregoing, this provision will not prevent or interfere
Selling Party’s ability to take actions or inactions in the ordinary course of
operating its business consistent with past practices,
7.    Use reasonable efforts to negotiate, in good faith and in a manner
intended to expedite closing of the transaction(s), with the Buying Parties, in
the Selling Parties’ case, or the Selling Parties, in the Buying Parties’ case,
and their respective Representatives, and
8.    Subject to the rights of the Buying Parties to terminate discussions
regarding the Buyout Options at any time and not complete the Buyout Option in
their sole discretion, each of the Selling Parties and the Buying Parties, as
applicable, will take all other actions reasonably requested by the other Party,
including execution of consents and instruments, convening of meetings of boards
of directors and meetings of shareholders (and other equity holders the consent
of which may be required in connection herewith) and obtaining approvals and
permits, in each case as may be required to facilitate the prompt consummation
of the acquisition of the Acquired Assets by the Buying Parties and all
transactions related thereto, and take all such other actions as otherwise
reasonably are required and advisable to promptly finalize and consummate the
acquisition of the Acquired Assets by the Buying Parties and all transactions
related thereto in accordance with the terms hereof.


36



--------------------------------------------------------------------------------





f.
The consummation of the Buyout Option and the acquisition of the Acquired Assets
and all other transactions related thereto are and at all times would be
contingent on:

i.
Athena’s satisfaction (or waiver), in its reasonable discretion, with:

1.    The results of due diligence of each of the Selling Parties and their
respective operations,
2.    The form and substance of all definitive agreements setting forth the
terms of the acquisition of the Acquired Assets and all other transactions
related thereto,
3.    Satisfaction by the Selling Parties of all conditions precedent to Buying
Parties’ consummation of the acquisition of the Acquired Assets and all other
transactions related thereto, including acceptance of employment/consulting
position by Buying Parties by at least 90% of the employees/consultants of
Selling Parties that were employed/engaged for the substantial majority of their
business time devoted to the Buying Parties in providing the Services to Athena
and its Affiliates as of the date which is 5 business days prior to the closing
of the PA, and
4.    Obtaining any required corporate and regulatory approval in form and
substance acceptable to Athena and in accordance with applicable law,
regulations and orders of any governmental entity or authority.
ii.
AHS India’s satisfaction (or waiver), in its reasonable discretion, with:

1.    The form and substance of all definitive agreements setting forth the
terms of the acquisition of the Acquired Assets and all other transactions
related thereto, and
2.    Satisfaction by the Buying Parties of all conditions precedent to Selling
Parties’ consummation of the acquisition of the Acquired Assets and all other
transactions related thereto.
g.
On the closing date under the PA, AHS USA shall deliver to Athena certain
consents and waivers mutually agreeable to AHS USA and Athena hereto, each of
which shall be in form and substance reasonably acceptable to Athena and AHS
USA.

h.
All transition-related expenses would be borne by Athena if the acquisition of
the Acquired Assets by the Buying Parties is consummated.

i.
Athena shall bear the transaction expenses of the Buying Parties arising from
the acquisition of the Acquired Assets and any transaction related thereto
(e.g., lawyers and accountants).

j.
AHS USA shall bear the transaction expenses of the Selling Parties and
Contracting Parties arising from the acquisition of the Acquired Assets and any
transaction related thereto (e.g., lawyers and accountants).

k.
The Acquired Assets shall include, without limitation:

i.
[___]**,

ii.
[___]**,

iii.
[___]**,

iv.
[___]**,

v.
[___]**, and

vi.
[___]**.

l.
The Acquired Assets shall not include:

i.
[___]**],

ii.
[___]**,

iii.
[___]**, and

iv.
[___]**.



37



--------------------------------------------------------------------------------





m.
The transaction documents governing the acquisition of the Acquired Assets and
all transactions related thereto shall include at least the following:

i.
Purchase Agreement, in a form customary in the United States and in form and
substance reasonably acceptable to Athena and AHS USA, that includes the
material terms agreed to by the parties in Exhibit II and the other terms set
forth in this Appendix E (the “PA”),

ii.
Various assignment instruments and bills of sale, and other transfer and
assignment instruments in customary form reasonably acceptable in form and
substance to Athena and AHS USA and as may be required to vest sole right and
title to the Acquired Assets with the applicable Buying Party and as may be
otherwise required to consummate the acquisition of the Acquired Assets and all
transactions related thereto,

iii.
Transition Services Agreement, in form and substance reasonably acceptable to
Athena and AHS USA, governing all services to be provided by the Selling Parties
to the Buying Parties for a period of at least 6 months starting on the first
closing under the PA (the “TSA”). The services to be provided to the Buying
Parties under the TSA shall include services that Athena would reasonably
require during the term of the TSA. The applicable Buying Parties shall pay for
the services provided under the TSA pursuant to the same payment terms set forth
in the Agreement for payments by Athena. The prices to be set forth in the TSA
shall be the same prices set forth in the Agreement for the period prior to the
first closing under the PA for similar services. For any service that will be
provided under the TSA and is not provided under the Agreement, the profit
margin for the Selling Parties shall not exceed the average profit margin for
the Selling Parties from the services provided under the Agreement over the
12-month period prior to the first closing under the PA,

iv.
Non-Solicitation Agreements, in form and substance reasonably acceptable to
Athena and AHS USA, where all Selling Parties (jointly and severally) undertake
that, for a period of one year following the later of (i) the first closing
under the PA or (ii) such date that Selling Party is no longer providing
Termination Assistance Services under the Agreement or Transition Services under
the TSA as contemplated by this Appendix E, no Selling Party or subsidiary
thereof shall, directly or indirectly, solicit, hire, entice away or otherwise
engage any employee of any of the Buying Parties or subsidiary thereof that was
previously an employee of a Selling Party or subsidiary thereof that during the
one year period immediately preceding the first closing of the transaction under
the PA the substantial majority of their business time was devoted to the Buying
Parties in providing the Services to Athena and its Affiliates in connection
with such Selling Party’s or its subsidiary’s provision of the Services prior to
such closing date, subject to customary exceptions, including responses to
published general solicitations not specifically targeted at such employees,

v.
Non-Solicitation Agreements, in form and substance reasonably acceptable to
Athena and AHS USA, where all Selling Parties (jointly and severally) undertake
that, for a period of one year following the first closing under the PA, no
Selling Party or Affiliate thereof shall, directly or indirectly, solicit or
entice away any client or customer of any Buying Party or subsidiary thereof in
a manner that may result in such client or customer becoming a client or
customer of any Selling Party or Affiliate thereof, in each case in connection
with any service or product of the type that any Buying Party or any of its
subsidiaries provides to such client or customer,

vi.
Non-Solicitation Agreements, in form and substance reasonably acceptable to
Athena and AHS USA, with each Contracting Party where such Contracting Party
(only with respect to himself/itself) undertakes that for a period of one year
following the later or (i) the closing under the PA or (ii) such date that
Selling Party is no longer providing Termination Assistance Services under the
Agreement or Transition Services under the TSA as contemplated by this Appendix
E, he/it shall not, directly or indirectly (as an owner, director, executive or
otherwise), solicit, hire, entice away or otherwise engage, or allow any person
he/it has any control over to solicit, hire, entice away or otherwise engage,
any employee of any of the Buying Parties or subsidiary thereof that was
previously an employee of a Selling Party or subsidiary thereof that during the
one year period immediately preceding the first closing of the transaction under
the PA the substantial majority of their business time was devoted to the Buying
Parties in providing the Services to Athena and its Affiliates in connection
with such Selling Party’s or its subsidiary’s provision of the Services prior to
such closing date, subject to customary exceptions, including responses to
published general solicitations not specifically targeted at such employees,



38



--------------------------------------------------------------------------------





vii.
A License Agreement, in form and substance reasonably acceptable to Athena and
AHS USA, covering additional terms applicable to the licensing of the Licensed
IP (as defined below), and

viii.
A Maintenance and Support Agreement, in form and substance reasonably acceptable
to Athena and AHS USA, covering all maintenance and support services to be
provided by the Selling Parties to the Buying Parties in connection with the
Licensed IP that will include such pricing terms as the parties may agree.

n.
The AHS Entities, on the one hand, and Athena, on the other hand, hereby agree
that the terms set forth in Exhibit II shall be incorporated in the PA and other
relevant transaction documents governing the acquisition of the Acquired Assets
and all transactions related thereto.

o.
The AHS Entities hereby grant to Athena and each of its wholly owned
subsidiaries effective immediately and automatically upon the first closing of
the PA, a worldwide, non-assignable (except as part of a valid assignment of the
agreement covering such license by Athena), non-sublicensable, personal,
royalty-free, irrevocable, three-year license to use (i) any tools or processes
owned or licensed by the AHS Entities or any of their subsidiaries and used in
connection with, or developed by or on behalf of any AHS Entity in connection
with, the Services provided to Athena or its Affiliates under the Agreement, and
(ii) the instance of arc.in (as may be re-named in the future) used by the AHS
Entities to deliver Services under the Agreement to Athena or its Affiliates as
of the first closing of the PA or the date of the Exercise Notice (collectively,
“Licensed IP”) for use by Athena and such wholly owned subsidiaries solely in a
manner consistent with how such Licensed IP was used to provide the Services to
Athena and its Affiliates immediately prior to the closing of the PA. The
foregoing notwithstanding, Athena acknowledges that the AHS Entities are only
required to make commercial reasonable efforts to license to Athena and its
Affiliates tools and processes not owned by an AHS Entity and that third parties
that own such tools and processes may require Athena to directly license such
tools and processes from such third parties. Athena shall be responsible for (i)
the incremental direct costs incurred by the AHS Entities in connection with
segregating and delivering the Licensed IP and (ii) all reasonable cost of
support and maintenance fees related to such Licensed IP. The AHS Entities own
all right, title and interest in and to any derivative works to the Licensed IP,
which upon creation thereof shall be automatically deemed Licensed IP. The AHS
Entities have and at all times procure all necessary rights to ensure that the
Licensed IP is licensed hereunder without any infringement or misappropriation
of any rights of any third party. AHS India hereby agrees to cause all Selling
Parties to negotiate in good faith with the Buying Parties an extension of the
license to the Licensed IP for such period as reasonably requested by Athena.
Notwithstanding anything to the contrary in this Appendix E, the license
contemplated by this paragraph (along with the License Agreement) shall
terminate automatically, without any further action by or notice to any person,
upon Athena or any of its wholly owned subsidiaries being acquired by or
providing services to a competitor of any AHS Entity. For the avoidance of
doubt, the license to the Licensed IP (i) shall not cover or allow use of the
Licensed IP by Athena or its Affiliates to provide BPO services to persons other
than Athena and its Affiliates, and (ii) shall terminate within 3 months after
the acquisition of Athena (or its successor) by any person (the “Acquiring
Person”) that conducts BPO services to persons not affiliated with such
Acquiring Person.

p.
Notwithstanding anything to the contrary herein, Athena may at any time after
providing an Exercise Notice and prior to the first closing under an PA,
terminate all then-ongoing discussions with respect to the Buyout Option for any
reason or no reason by providing written notice of such termination to AHS USA
(“Option Termination Notice”), and all then-current discussions regarding the
Buyout Option shall thereupon cease without any liability to Athena, any Buying
Party, any AHS Entity or any Contracting Party other than for material breach of
the Agreement, including this Appendix E prior to the date of such Option
Termination Notice. Following such Option Termination Notice by Athena, and
provided the termination underlying such Option Termination Notice was not in
connection with a breach of the Agreement by any AHS Entity, Selling Party or
Contracting Party, Athena shall not be entitled to provide a subsequent Exercise
Notice prior to the lapse of twelve months following the applicable Option
Termination Notice (the “Cool off Period”). Subject only to the Cool Off Period,
if applicable, Athena shall be entitled to provide subsequent Exercise Notices
(and Option Termination Notices) in Athena’s sole and absolute discretion and
the AHS Entities, Contracting Parties (as set forth in Section 2 below) and all
Selling Parties will be bound by the terms of the Agreement, including this
Appendix E and Exhibit II in connection therewith as if each Exercise Notice and
Termination Notice was the only Exercise Notice or Termination Notice provided
hereunder.

q.
The purchase price under the Buyout Option (“Purchase Price”) would be the
greater of (i) [___]** and (ii) [___]**, in each case multiplied by the
multiplier set forth in the table below opposite the period during which the
purchase occurs and less the aggregate amount of outstanding principal and
interest under any loans



39



--------------------------------------------------------------------------------





from Athena to any of the AHS Entities and increased by the amount of any taxes
paid in advance by any of the AHS Entities in respect of the operations acquired
by Athena, to the extent that such taxes apply to the period following such
acquisition. The Purchase Price shall be payable, in cash, by wire transfer of
immediately available funds, at closing (less the amount to be funded into the
indemnity escrow and other customary deductions such as the direct payment of
agreed upon transaction expenses).
If the purchase is to occur…
then the multiplier is:
On or after the end of the Transition Period and before the third anniversary of
the end of the Transition Period
[___]**
On or after the third anniversary of the end of the Transition Period
[___]**

r.
For the purposes of this Agreement, [___]**.

s.
The Purchase price shall be subject to such other adjustments as the Athena and
AHS India may mutually agree upon.

t.
The Selling Parties, on the one hand, and Buying Parties, on the other hand,
acknowledge and agree that the terms of Exhibit II, in conjunction with the
terms of the Agreement, are sufficiently specific and detailed and include all
the terms required to create, and hereby do create, a contract binding upon the
Selling Parties to sell, and cause the sale of the Acquired Assets to the Buying
Parties, and the Buying Parties to acquire or cause to be acquired the Acquired
Assets from the Selling Parties, as applicable, in each case based on such terms
promptly following delivery of an Exercise Notice by Athena (and subject to the
terms hereof regarding satisfaction of closing conditions and Athena’s right to
terminate discussions and at any time in accordance with this Appendix E).

u.
The AHS Entities, to the extent of its legal authority, on behalf of its
successors, assigns, heirs, next-of-kin, executors, employees, partners, and
affiliates, and any other person claiming by, through or under any of the
foregoing, does hereby unconditionally and irrevocably waives and covenants not
to claim in any forum anywhere in the world, at any time and regardless of
circumstance, whether pursuant to a contract or law or any legal theory that the
terms of this Appendix E in conjunction with Exhibit II and the Agreement are
not sufficient, lack consideration or lack specificity in any way or that
without agreement on additional terms, Athena and the Buying Parties lack the
right to cause the Selling Parties to sell the Acquired Assets to the Buying
Parties pursuant to the terms of the Agreement, including this Appendix E and
Exhibit II.

v.
Each of the AHS Entities on the one hand, and Athena on the other hand, on its
own behalf and, to the extent of its legal authority, on behalf of its
successors, assigns, heirs, next-of-kin, executors, employees, partners, and
affiliates, and any other person claiming by, through or under any of the
foregoing, hereby represents and warrants to the other that it is not a party
and it is not bound and that its assets are not bound by any contract that may
conflict with, limit or otherwise adversely affect the terms of the Agreement,
including this Appendix E and Exhibit II and that by entering into the Agreement
he, she or it does not violate or breach any terms of any contract or other
commitment, and that he, she or it will not enter into any contract of any kind
that may conflict with, violate, limit or otherwise impair the terms of this
Agreement, including this Appendix E and Exhibit II, or his, her or its ability,
power and authority to perform its, his or her obligations hereunder and cause
the sale of the Acquired Assets to the Buying Parties in accordance with the
terms hereof and consummate any transactions related thereto as set forth
herein.

2.
Contracting Parties Agreement. Each Contracting Entity agrees by approving this
Appendix E, the Agreement and the transactions contemplated hereby and thereby
at the Shareholders Meeting that the terms of this Appendix E shall be binding
upon any successor or assignee of such Contracting Party’s shares or other
equity interests in AHS India and any other Selling Party.

[Remainder of Page Intentionally Left Blank]


40



--------------------------------------------------------------------------------







Exhibit I
Contracting Parties
[___]**




41



--------------------------------------------------------------------------------







Exhibit II
Terms Regarding Acquisition of Acquired Assets
1.
The base Purchase Price shall be calculated as set forth in Appendix E.

2.
Post-closing, the Closing Purchase Price will be adjusted for any wrong
estimates of closing additions or deductions to the Purchase Price based on
seller-prepared post-closing calculations with customary access rights for
Athena to audit such calculations, and with a customary arbitration regarding
purchase price adjustment if needed.

3.
Indemnity Escrow: [___]**.

4.
Cap on non-fundamental reps and warranties: [___]**.

5.
Cap on fundamental reps and warranties and covenants (authority, tax, ERISA (and
equivalent laws in other jurisdictions), organization, broker fees, and no
conflicts) at the Purchase Price. No cap in the event of fraud or intentional
misrepresentation.

6.
$[___]** minimum loss amount (up to the amount of the deductible) and [___]**
deductible with full materiality scrape (i.e., for both breach and loss
determination).

7.
Survival of 18 months on reps and warranties other than fundamental reps and
warranties. Fundamental reps and warranties shall survive until 90 days after
the applicable statute of limitations expires.

8.
Working capital to be calculated based on accounting methodologies in most
recent audited financials of AHS India to the extent not inconsistent with
United States GAAP. If the parties are unable to agree on the working capital
target, then they shall promptly thereafter cause an outside accounting firm
mutually agreeable to the parties to make such determination in accordance with
the terms herein.

9.
Market reps and warranties (for a transaction of this nature) from Buying
Parties and Selling Parties.

10.
Releases to be provided to Buying Parties from all Selling Parties in each case,
for any claim or liability, known or unknown, mature or not, asserted or not,
under any theory of law in connection with the acquisition, the holding of any
security of any Selling Party and other customary releases, subject to customary
carve-outs, including the Selling Parties’ respective obligations under the PA
and ancillary agreements. There will be no 10(b)(5) rep by any party.

11.
Buying Parties shall have the right to specific performance to enforce the terms
of the PA.

12.
Selling Parties and Buying Parties to use their respective best efforts to close
acquisition within six months from the date of delivery of the Exercise Notice,
subject to Buying Parties right to terminate the negotiations or PA at any time
in accordance with Appendix E.

13.
At the time of execution of the PA, employees holding the positions listed on
Exhibit III and such other employees then deemed as key employees, as mutually
agreed upon by the Selling Party and the Buying Party will enter into employment
arrangements with a Buying Party designated by Athena effective at the closing.

14.
Athena’s counsel to prepare initial draft of PA and all related documents.





42



--------------------------------------------------------------------------------





Exhibit III
Key Employees


1.    Athena Account Delivery Lead


2.    Each Athena Functional Delivery Lead


3.    Each Site Lead that spends the majority of his/her working time on
services provided to Athena


43

